Registration No. 333-183360 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ( Amendment No. 4 ) Spiral Energy Tech., Inc. (formerly Solid Solar Energy, Inc.) (Exact Name of Registrant as specified in its charter) Nevada 27-2181718 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S.Employer Identification No.) Spiral Energy Tech., Inc. 5510 Merrick Road, Massapequa, NY 11758 Tel: (914) 588-6250 Facsimile: (917) 210-2846 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Ezra Green Chief Executive Officer Spiral Energy Tech., Inc. 5510 Merrick Road, Massapequa, NY 11758 Tel: (914) 588-6250 Facsimile: (917) 210-2846 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check One): Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Companyþ THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION8(a), MAY DETERMINE. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED JULY 8, 2014 PRELIMINARY PROSPECTUS 9,392,455 Shares SPIRAL ENERGY TECH., Inc. Common Stock This prospectus relates to the sale by the selling stockholders identified in this prospectus of up to 9,392,455 shares of our common stock.All of these shares of our common stock are being offered for resale by the selling stockholders. The selling stockholders may sell some or all of their shares at a fixed price of $0.10 per share until our shares are quoted on the OTC Bulletin Board or OTC Markets OTCQB Marketplace for anticipated aggregate net proceeds of approximately $939,246,and thereafter at prevailing market prices or privately negotiated prices.The offering price bears no relationship to our assets, book value, earnings or any other customary investment criteria.We will not receive any proceeds from the sale of these shares by the selling stockholders.We will bear all costs relating to the registration of these shares of our common stock. Our common stock is not currently listed for trading on any exchange.It is our intention to seek quotation on the OTC Bulletin Board or OTC Markets OTCQB Marketplace but an application to trade our common stock has not been filed by a market maker on our behalf as of the date of this prospectus.There can be no assurances that our common stock will be approved for trading on the OTC Bulletin Board, OTCQB or any other trading exchange. In addition, we qualify as an “emerging growth company” as defined in Section2(a)(19) of the Securities Act of 1933 and, as such, are allowed to provide in this prospectus more limited disclosures than an issuer that would not so qualify. Furthermore, for so long as we remain an emerging growth company, we will qualify for certain limited exceptions from investor protection laws such as the Sarbanes Oxley Act of 2002 and the Investor Protection and Securities Reform Act of 2010. Please read “Risk Factors”and “Summary—Emerging Growth Company Status.” Investing in our common stock is highly speculative and involves a high degree of risk. You should carefully consider the risks and uncertainties described under the heading “Risk Factors” beginning on page 2 of this prospectus before making a decision to purchase our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2014 TABLE OF CONTENTS PROSPECTUS SUMMARY 1 SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS 3 RISK FACTORS 3 USE OF PROCEEDS 8 MARKET FOR OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS 8 DIVIDEND POLICY 8 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 BUSINESS 14 MANAGEMENT 25 EXECUTIVE COMPENSATION 27 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 28 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 29 SELLING STOCKHOLDERS 30 DESCRIPTION OF SECURITIES 32 PLAN OF DISTRIBUTION 33 LEGAL MATTERS 34 EXPERTS 34 WHERE YOU CAN FIND ADDITIONAL INFORMATION 34 INDEX TO FINANCIAL STATEMENTS F-1 You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. -i- PROSPECTUS SUMMARY The following summary highlights information contained elsewhere in this prospectus. This summary may not contain all of the information that may be important to you. You should read this entire prospectus carefully, including the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our historical financial statements and related notes included elsewhere in this prospectus. In this prospectus, unless the context provides otherwise, the terms “the Company,” “we,” “us,” and “our” refer to Spiral Energy Tech., Inc. Overview, Corporate History and Recent Events Spiral Energy Tech., Inc. is a development stage company incorporated in the state of Nevada on January 18, 2008. We plan to sell the patented XTRAX® remote monitoring system for measuring the production of solar and other renewable energy systems and for transmission of the data via the cellular network and potentially via microwave transmission network or satellite (the XTRAX® unit does not currently have the capacity for transmission via microwave and satellite).From inception through April 25, 2013, we purchased one residential solar power purchase agreement along with the hardware and the rights to the system, including the revenues, design, permitting, construction, installation, testing and activation of the system.In May 2013 we acquired the patents underlying the XTRAX remote monitoring system and sold the patents to Endeavor IP, Inc. (“Endeavor”) with a retained license to make, use and sell products under the patented technology for $100,000 cash, $700,000 of securities (666,666 shares of common stock) and a right to receive 20% of the net proceeds from recoveries received by Endeavor for licensing and from lawsuits related to the patents sold which cover remote access energy monitoring systems and electric alternating current sensors for measuring alternating currents in circuit conductors In connection with such sale, we retained the right to make, use and sell commercial monitoring products and systems relying on such patents which is a primary focus of our efforts.Endeavor presently has brought actions against two major utilities and during June 2014 we received $10,484.00 from Endeavor in connection with settlement of a lawsuit by Endeavor Our original purpose upon formation was to focus on developing and exploring potential applications of holographic technology to solar energy systems in conjunction with experts in holography known to one of our founders. We no longer plan to focus on exploring potential applications of holographic technology to solar energy systems. During April 2013, we purchased the patents and trademarks relating to the XTRAX® remote monitoring system from a defunct company, Carbon 612 Corporation and one of its creditors.Also on such date, our board of directors and shareholders appointed Ezra Green, (which through Carbon 612 Corporation previously pursued the commercialization of XTRAX® remote monitoring system and who served as its sole officer and director), to our board and as our new Chief Executive Officer, Chief Financial Officer and Treasurer. Other than license fees from our patents sold to Endeavor we do not presently generate revenue from the sale or installations of residential or commercial solar systems or monitoring equipment although we are actively pursuing such business.Our operating capital is extremely limited and we rely on advances from our founders and others, sales of our securities, license fees from Endeavor and sales of Endeavor securities (made in the open market and in privately negotiated transactions) for all of our working capital.From time to time we have generated capital to fund our operations by sale of restricted Endeavor securities for cash to one of our founders.Our auditors, in their report dated March 13, 2014, expressed substantial doubt about our ability to continue as a going concern. On May 16, 2013, we filed a certificate of amendment to our amended and restated articles of incorporation to change our name to “Spiral Energy Tech., Inc.” from Solid Solar Energy, Inc. -1- The Offering Common stock offered by selling stockholders This prospectus relates to the sale by certain selling stockholders of 9,392,455 shares of our common stock sold to investors in private placement transactions in 2010, 2011 and 2012 that were exempt under the registration provisions of the Securities Act of 1933, as amended.We received a total consideration of $20,265 from the sale of these shares. Offering price $0.10 per share until a market develops and thereafter at market prices or privately negotiated prices Common stock outstanding before and after the offering 112,083,038 shares Use of proceeds We will not receive any proceeds from the sale of the common stock by the selling stockholders Market for the common stock There is no market for our securities. Our common stock is not currently listed for trading on any exchange. It is our intention to seek quotation on the OTC Bulletin Board or OTC Markets OTCQB Marketplace but an application to trade our common stock has not been filed by a market maker on our behalf as of the date of this prospectus. There can be no assurance that our common stock will be approved for trading on the OTC Bulletin Board, OTC Markets OTCQB Marketplace, or any other trading exchange. There is no assurance that a trading market will develop, or, if developed, that it will be sustained. Therefore, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale. Risk Factors You should carefully consider the information set forth in this prospectus and, in particular, the specific factors set forth in the “Risk Factors” section beginning on page 2 of this prospectus before deciding whether or not to invest in our common stock. Represents the number of shares of our common stock outstanding as of June 10, 2014 . Emerging Growth Company Status We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act, or “JOBS Act.” For as long as we are an emerging growth company, unlike other public companies, we will not be required to: ● provide an auditor’s attestation report on management’s assessment of the effectiveness of our system of internal control over financial reporting pursuant to Section404(b) of the Sarbanes-Oxley Act of 2002; ● comply with any new requirements adopted by the Public Company Accounting Oversight Board, or the PCAOB, requiring mandatory audit firm rotation or a supplement to the auditor’s report in which the auditor would be required to provide additional information about the audit and the financial statements of the issuer; ● comply with any new audit rules adopted by the PCAOB after April5, 2012, unless the Securities and Exchange Commission determines otherwise; ● provide certain disclosure regarding executive compensation required of larger public companies; or ● obtain shareholder approval of any golden parachute payments not previously approved. -2- We will cease to be an “emerging growth company” upon the earliest of: ● when we have $1.0 billion or more in annual revenues; ● when we have at least $700 million in market value of our common units held by non-affiliates; ● when we issue more than $1.0 billion of non-convertible debt over a three-year period; or ● the last day of the fiscal year following the fifth anniversary of our initial public offering. In addition, Section107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies.We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1), which will allow us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. Business Address and Telephone Number Our address is 5510 Merrick Rd.,Massapequa, New York 11758and our telephone number is:(914) 588-6250. SPECIAL NOTEREGARDING FORWARD LOOKING STATEMENTS This prospectus contains forward-looking statements. Such statements include statements regarding our expectations, hopes, beliefs or intentions regarding the future, including but not limited to statements regarding our market, strategy, competition, development plans (including acquisitions and expansion), financing, revenues, operations, and compliance with applicable laws. Forward-looking statements involve certain risks and uncertainties, and actual results may differ materially from those discussed in any such statement. Factors that could cause actual results to differ materially from such forward-looking statements include the risks described in greater detail in the following paragraphs. All forward-looking statements in this document are made as of the date hereof, based on information available to us as of the date hereof, and we assume no obligation to update any forward-looking statement except where applicable law requires us to update these statements. Market data used throughout this prospectus is based on published third party reports or the good faith estimates of management, which estimates are based upon their review of internal surveys, independent industry publications and other publicly available information. RISK FACTORS Risks Relating to our Business We are a development stage company, have only lost money, and may never be able to implement our business plan or achieve any revenues or profitability. Therefore, at this stage of our business, potential investors have a high probability of losing their entire investment. We were established on January 18, 2008 and have a limited operating history.We are in the development stage and are subject to all of the risks inherent in the establishment of a new business enterprise.Wegenerated $639 of revenues and incurred $114,008 of operating expenses (before accounting for $88,216 gain on the sale of patents and $1,211 gain on the sale of Endeavor securities) and a net loss of $23,942 for the year ended December 31, 2013, and a net loss of $58,068 for the year ended December 31, 2012.From inception to December 31, 2013 we incurred a cumulative net loss of $82,411.For the fiscal quarter ended March 31, 2014, we have net income of $26,433. -3- As a development stage company, investment in us involves a significant financial risk. It is uncertain as to when we will become profitable, if ever. There is nothing at this time on which to base an assumption that our business will prove to be successful or that we will ever be able to generate revenues or operate profitably.The revenue and profitability of our proposed business and operations is unproven as the lack of operating history makes it difficult to evaluate the future prospects of our business. Our independent registered public accounting firm has issued an unqualified opinion on our financial statements with a “going concern” paragraph. Our independent registered public accounting firm’s opinion on our financial statements has a “going concern” explanatory paragraph. Such opinion may make parties reluctant to extend trade credit to us and thereby make it more difficult for us to conduct our business. In addition, such an opinion from the independent registered public accounting firm may also make third parties reluctant to do business with us or to invest funds in our company, thereby raising difficulties for us in the conduct of our business. For as long as we are an emerging growth company, we will not be required to comply with certain reporting requirements, including those relating to accounting standards and disclosure about our executive compensation, that apply to other public companies. In April2012, President Obama signed into law the Jumpstart Our Business Startups Act, or the JOBS Act. The JOBS Act contains provisions that, among other things, relax certain reporting requirements for “emerging growth companies,” including certain requirements relating to accounting standards and compensation disclosure. We are classified as an emerging growth company. For as long as we are an emerging growth company, which may be up to five full fiscal years, unlike other public companies, we will not be required to, among other things, (1)provide an auditor’s attestation report on management’s assessment of the effectiveness of our system of internal control over financial reporting pursuant to Section404(b) of the Sarbanes Oxley Act of 2002, (2)comply with any new requirements adopted by the Public Company Accounting Oversight Board, or the PCAOB, requiring mandatory audit firm rotation or a supplement to the auditor’s report in which the auditor would be required to provide additional information about the audit and the financial statements of the issuer, (3)comply with any new audit rules adopted by the PCAOB after April5, 2012 unless the SEC determines otherwise, (4)provide certain disclosure regarding executive compensation required of larger public companies or (5)hold unit holder advisory votes on executive compensation. Wewill likely require up to $300,000 in the next 12 months to fully implement our business plan and may be forced to curtail or cease operations if we are not able to obtain additional financing in the future.We currently have no commitments to raise any funds. We will require up to $300,000 in the next 12 months in order to implement our business plan.Additional financing may take the form of equity or debt financings depending upon prevailing market conditions.We currently have no commitments to raise any funds.These financings may not be available or, if available, may be on terms that are not favorable to us and could result in dilution to our stockholders and reduction of the market value of our common stock. If we obtain debt financing, we may be required to pledge accounts receivables, inventories, equipment, patents or other assets as collateral, which would be subject to seizure by our creditors if we were to default under the debt agreements, we could be required to comply with financial and other covenants that could limit our flexibility in conducting our business and put us at a disadvantage compared to our competitors, and we would be required to use our available cash to pay debt service. Since the terms and availability of any financing depends to a large degree upon general economic conditions and third parties over which we have no control, we can give no assurance that we will obtain the needed financing or that we will obtain such financing on attractive terms. In addition, our ability to obtain financing depends on a number of other factors, many of which are also beyond our control, such as interest rates and national and local business conditions. If the cost of obtaining needed financing is too high or the terms of such financing are otherwise unacceptable in relation to the strategic opportunity we are presented with, we may decide to forego that opportunity. If adequate capital is not available to us, we would likely be required to significantly curtail or possibly even cease our operations. -4- We may not be able to effectively control and manage our growth. Our strategy envisions a period of potentially rapid growth. We currently maintain nominal administrative and personnel capacity due to the nature of our business, and our expected growth may impose a significant burden on our future planned administrative and operational resources. The growth of our business may require significant investments of capital and increased demands on our management, workforce and facilities. We will be required to substantially expand our administrative and operational resources and attract, train, manage and retain qualified management and other personnel. Failure to do so or satisfy such increased demands would interrupt or have a material adverse effect on our business and results of operations. We could become involved in intellectual property disputes that create a drain on our resources and could ultimately impair our assets. We rely on trade secrets and our industry expertise and know how. We do not knowingly infringe on patents, copyrights or other intellectual property rights owned by other parties; however, in the event of an infringement claim, we may be required to spend a significant amount of management time and company money to defend a claim, develop a non-infringing alternative or to obtain licenses. We may not be successful in developing such an alternative or obtaining licenses on reasonable terms, if at all. Any litigation, even if without merit, could result in substantial costs and diversion of our time and resources and could materially and adversely affect our business and operating results. The departure or loss of Ezra Green could disrupt our business. Ezra Greene may devote only a portion of his business time to us, which could materially and adversely affect us and our business. We depend heavily on the continued efforts of Ezra Green, our Chief Executive Officer, Chief Financial Officer, Treasurer and director.Mr. Green is the inventor of the XTRAX® remote monitoring system and has previously founded Clear Skies Solar, Inc., a solar installation company (OTCBB:CSKH) which ceased operations in 2012 following a downturn in solar installation incentives and Carbon 612 Corporation.Mr. Green is important to our strategic vision and day-to-day operations and would be difficult to replace. We cannot be certain that Mr. Green will continue with us for any particular period of time. The departure or loss of Mr. Green, or the inability to hire and retain a qualified replacement, could negatively impact our ability to manage our business.Mr. Green was an officer and director of Carbon 612 Corporation and Clear Skies Solar, Inc., but these entities are inactive.Mr. Green has not entered into any contract or agreement with us and is not obligated to devote 100% of his of his time to us. Mohit Bhansalimay devote only a portion of his business time to us, which could materially and adversely affect us and our business. Mr. Bhansali, our majority shareholder, President, Secretary and a director, is not required to work exclusively for us and does not devote all of his time to our operations. Presently, Mr. Bhansali allocates only a portion of his time to the operation of our business. As Mr. Bhansali is currently employed elsewhere in addition to serving as our President, Secretary and a director, he is able to commit to us only up to ten hours a week but is not obligated to devote any particular amount of time to our business or affairs.Mr. Bhansali has not entered into any contract or agreement with us. We are exposed to risks associated with product liability claims in the event that the use or installation of our products results in injury or damage. We anticipate acquiring a product liability insurance policy once we are ready to launch our XTRAX® product, but there can be no assurance that one will be available on reasonable terms. The successful assertion of product liability claims against us could result in material reputational and/or monetary damages and, if our insurance protection is inadequate, could require us to make significant payments. We do not presently maintain any product liability or other insurance. If our XTRAX®product is commercialized, we will face intense competition, and many of our competitors will have substantially greater resources than we do. If our XTRAX® product is commercialized, we will operate in a highly competitive environment that is characterized by price fluctuations, supply shortages and rapid technological change. If our XTRAX® product is commercialized, we will compete with major international and domestic companies. Our competitors will often have greater market recognition and substantially greater financial, technical, marketing, distribution, purchasing, manufacturing, personnel and other resources than we do. Many of our potential competitors may be developing and currently producing products based on new technologies that may ultimately have costs similar to, or lower than, our projected costs. As a result, they may be able to respond more quickly to changing customer demands or to devote greater resources to the development, promotion and sales of products than we can. -5- It is possible that new competitors or alliances among existing competitors could emerge and rapidly acquire significant market share, which would harm our business. If we fail to compete successfully our business would suffer and we may lose or be unable to gain market share. There can be no assurance that we will be able to compete successfully. If we are unable to compete effectively, or if competition results in a deterioration of market conditions, our business and results of operations would be adversely affected. Technological changes in the alternative energy industry could render our proprietary technology uncompetitive or obsolete, which could impair our ability to capture market share and limit our sales. Our failure to further refine our technology and develop new technology could cause our products to become uncompetitive or obsolete, which could impair our ability to capture market share and limit our sales. The alternative energy industry is rapidly evolving and competitive. Our future success will depend on our ability to appropriately respond to changing technologies and changes in function of products and quality. We may need to invest significant financial resources in research and development to keep pace with technological advances in the solar power industry and to effectively compete in the future. A variety of monitoring technologies may be currently under development by other companies that could result in better product performance than those expected to be produced using our technology. Our development efforts may be rendered obsolete by the technological advances of others and other technologies may prove more advantageous than our monitoring system can offer. We are dependent upon the success of Endeavor to enforce the XTRAX patents and identify and control potential infringers of the remote monitoring inventions while we establish our commercial activities. Our business depends on the availability of rebates and tax credits; reduction, elimination or uncertainty of which would reduce the demand for our products and services. Many states have offered incentives to offset the cost of renewable power systems. These systems can take many forms, including direct rebates, state tax credits, system performance payments and Renewable Energy Credits (RECs). Moreover, the federal government has offered a 30% tax credit for the installation of solar power systems.Businesses may also elect to accelerate the depreciation on their system over five years. Uncertainty about the introduction of, reduction in or elimination of such incentives or delays or interruptions in the implementation of favorable federal or state laws could substantially increase the cost of our systems to our customers, resulting in significant reductions in demand for our services, which would negatively impact our sales.The availability, caps and eligibility for such tax incentives has been erratic and the success of the Company is heavily reliant upon the future access to incentives without which alternative energy systems, and monitoring of those systems, may not be a successful business. If we are unable to obtain needed governmental and cellular network approvals, we will be unable to implement our business plan. Our ability to pursue our growth strategy will be hindered if we are not able to obtain listing by Underwriters Laboratory (“UL”) and approvals, including from the Federal Communications Commission (“FCC”) due to certain low level magnetic emissions from the XTRAX®unit. In addition, it will have to be certified by various cellular network operators as meeting technical requirements for devices that communicate via the cellular network. There can be no assurance that we will obtain such approvals. Risks Relating to Our Organization Our articles of incorporation authorize our board to create new series of preferred stock without further approval by our stockholders, which could adversely affect the rights of the holders of our common stock. Our board of directors has the authority to fix and determine the relative rights and preferences of preferred stock. Our board of directors also has the authority to issue preferred stock without further stockholder approval. As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders the preferred right to our assets upon liquidation, the right to receive dividend payments before dividends are distributed to the holders of common stock and the right to the redemption of the shares, together with a premium, prior to the redemption of our common stock. In addition, our board of directors could authorize the issuance of a series of preferred stock that has greater voting power than our common stock or that is convertible into our common stock, which could decrease the relative voting power of our common stock or result in dilution to our existing stockholders. -6- Your ability to influence corporate decisions may be limited because Mohit Bhansali, our President, Secretary and a director, owns a controlling percentage of our common stock. Mr. Bhansali, our President, Secretary and a director, beneficially owns approximately 90.10% of our outstanding common stock. As a result of this stock ownership, Mr. Bhansali can control all matters submitted to our stockholders for approval, including the election of directors and approval of any merger, consolidation or sale of all or substantially all of our assets. This concentration of voting power could delay or prevent an acquisition of our company on terms that other stockholders may desire. In addition, as the interests of Mr. Bhansali and our minority stockholders may not always be the same, this large concentration of voting power may lead to stockholder votes that are inconsistent with the best interests of our minority stockholders or the best interest of us as a whole. We are subject to the reporting requirements of federal securities laws, which can be expensive and may divert resources from other projects, thus impairing our ability grow. We are subject to reporting and other obligations under the Securities Exchange Act of 1934, as amended, including the requirements of Section 404 of the Sarbanes-Oxley Act. Section 404 requires us to conduct an annual management assessment of the effectiveness of our internal controls over financial reporting. These reporting and other obligations place significant demands on our financial resources. It may be time consuming, difficult and costly for us to develop and implement the internal controls and reporting procedures required by the Sarbanes-Oxley Act.We will need to hire additional financial reporting, internal controls and other finance personnel in order to develop and implement appropriate internal controls and reporting procedures.If we are unable to comply with the internal controls requirements of the Sarbanes-Oxley Act, then we may not be able to obtain the independent accountant certifications required by such act, which may preclude us from keeping our filings with the Securities and Exchange Commission (the “SEC”) current and interfere with the ability of investors to trade our securities and for our shares to be quoted on the OTC Bulletin Board or to list on any national securities exchange. If we fail to establish and maintain an effective system of internal control, we may not be able to report our financial results accurately or to prevent fraud.Any inability to report and file our financial results accurately and timely could harm our reputation and adversely impact the trading price of our common stock. Effective internal control is necessary for us to provide reliable financial reports and prevent fraud.If we cannot provide reliable financial reports or prevent fraud, we may not be able to manage our business as effectively as we would if an effective control environment existed, and our business and reputation with investors may be harmed.As a result, our small size and any current internal control deficiencies may adversely affect our financial condition, results of operation and access to capital.We have not performed an in-depth analysis to determine if historical un-discovered failures of internal controls exist, and may in the future discover areas of our internal control that need improvement. We are not currently required to comply with the SEC’s rules implementing Section404 of the Sarbanes Oxley Act of 2002, and are therefore not required to make a formal assessment of the effectiveness of our internal control over financial reporting for that purpose. Upon becoming a public company, we will be required to comply with the SEC’s rules implementing Section302 of the Sarbanes-Oxley Act of 2002, which will require our management to certify financial and other information in our quarterly and annual reports and provide an annual management report on the effectiveness of our internal control over financial reporting. We will not be required to make our first assessment of our internal control over financial reporting until the year following our first annual report required to be filed with the SEC. To comply with the requirements of being a public company, we will need to implement additional financial and management controls, reporting systems and procedures and hire accounting, finance and legal staff. -7- Further, our independent registered public accounting firm is not yet required to formally attest to the effectiveness of our internal controls over financial reporting, and will not be required to do so for as long as we are an “emerging growth company” pursuant to the provisions of the JOBS Act. Please read “Summary—Emerging Growth Company Status.” Public company compliance may make it more difficult to attract and retain officers and directors. The Sarbanes-Oxley Act and new rules subsequently implemented by the SEC have required changes in corporate governance practices of public companies.As a public company, we expect these new rules and regulations to increase our compliance costs in 2012 and beyond and to make certain activities more time consuming and costly.As a public company, we also expect that these new rules and regulations may make it more difficult and expensive for us to obtain director and officer liability insurance in the future and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage.As a result, it may be more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers. USE OF PROCEEDS The selling stockholders will receive all of the proceeds from the sale of the shares offered by them under this prospectus. We will not receive any proceeds from the sale of the shares by the selling stockholders covered by this prospectus. MARKET FOR OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS There is currently no public or other market for our common stock, and we cannot guarantee that any such market will develop in the foreseeable future.It is our intention to seek quotation on the OTC Bulletin Board but an application to trade our common stock has not been filed by a market maker on our behalf as of the date of this prospectus.There can be no assurances that our common stock will be approved for trading on the OTC Bulletin Board, or any other trading exchange.As of June 10, 2014 , there were 112,083,038shares of our common stock issued and outstanding.Our shares are held by 18 shareholders of record. DIVIDEND POLICY We have not declared nor paid any cash dividend on our common stock, and we currently intend to retain future earnings, if any, to finance the expansion of our business, and we do not expect to pay any cash dividends in the foreseeable future. The decision whether to pay cash dividends on our common stock will be made by our board of directors, in their discretion, and will depend on our financial condition, results of operations, capital requirements and other factors that our board of directors considers significant. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS All statements contained in this Prospectus, other than statements of historical facts, that address future activities, events or developments, are forward-looking statements, including, but not limited to, statements containing the word “believe,” “anticipate,” “expect” and word of similar import. These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, forward-looking statements are subject to risks and uncertainties that could cause actual results to differ from those projected. The Company cautions investors that any forward-looking statements made by the Company are not guarantees of future performance and that actual results may differ materially from those in the forward-looking statements. Such risks and uncertainties include, without limitation: established competitors who have substantially greater financial resources and operating histories, regulatory delays or denials, ability to compete as a start-up company in a highly competitive market, and access to sources of capital. -8- The following discussion and analysis should be read in conjunction with our financial statements and notes thereto included elsewhere in this Prospectus. Except for the historical information contained herein, the discussion in this Prospectus contains certain forward-looking statements that involve risks and uncertainties, such as statements of our plans, objectives, expectations and intentions. The cautionary statements made in this Prospectus should be read as being applicable to all related forward-looking statements wherever they appear in this Prospectus. The Company's actual results could differ materially from those discussed here. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay for our expenses. This is because we have not generated an ongoing source of revenue sufficient to cover our operating cost and have limited operating history. There is no assurance we will ever reach this point, and have not recognized any revenues since inception. Accordingly, we must raise sufficient capital from sources. Our only source for cash at this time is investments by others. We must raise cash to stay in business. In response to these problems, management intends to raise additional funds through public or private placement offerings. Critical Accounting Policies.We prepare our financial statements in conformity with GAAP, which requires management to make certain estimates and apply judgments. We base our estimates and judgments on historical experience, current trends and other factors that management believes to be important at the time the financial statements are prepared. Due to the need to make estimates about the effect of matters that are inherently uncertain, materially different amounts could be reported under different conditions or using different assumptions. On a regular basis, we review our critical accounting policies and how they are applied in the preparation of our financial statements. Use Of Estimates. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Long-lived Assets.Long-lived assets such as property, equipment and identifiable intangibles are reviewed for impairment whenever facts and circumstances indicate that the carrying value may not be recoverable. When required impairment losses on assets to be held and used are recognized based on the fair value of the asset. The fair value is determined based on estimates of future cash flows, market value of similar assets, if available, or independent appraisals, if required. If the carrying amount of the long-lived asset is not recoverable from its undiscounted cash flows, an impairment loss is recognized for the difference between the carrying amount and fair value of the asset. When fair values are not available, the Company estimates fair value using the expected future cash flows discounted at a rate commensurate with the risk associated with the recovery of the assets. We did not recognize any impairment losses for any periods presented. Overview The Company was incorporated in the state of Nevada on January 18, 2008.It is a development stage company in accordance with the Financial Accounting Standards Board’s (“FASB”) ASC 915,Development Stage Entities.The Company was initially formed to provide residential users access to affordable renewable energy and to install and maintain solar energy panel systems on residential housing units at no cost to the end user.Revenue, if any, is derived from renewable energy credits/certificates , billing of solar converted electricity , and monthly service charges. -9- From inception through April 25, 2013, the Company purchased one residential power plan solar customer agreement for the design, permitting, construction, installation, testing and activation of a solar photovoltaic system and then focused on exploring potential applications of holographic technology to solar energy systems.On April 25, 2013, the Company purchased the patents and trademarks relating to the XTRAX® remote monitoring system from Carbon 612 Corporation and Ragonap Enterprises, Inc., one of Carbon 612 Corporation’s creditors for an aggregate of 1,652,430 shares of common stock anda royalty to Ragonap Enterprises, Inc. equal to 10% of the profit generated fromthe licensing, commercialization, exploitation, use, practice, and / or sale of the purchased patents. On May 13, 2013, pursuant to a patent purchase agreement, the Company sold its patents toEndeavor IP, Inc., as well as all right, title and interest in all related causes of actions and other enforcement rights under or on account of any of such acquired patents in consideration for (i) $100,000) (ii)666,666 shares of Endeavor IP, Inc.’s common stock and (ii) a royalty equal to 20% of the net revenues from any Enforcement Activities or Sales Transactions (as defined in the patent purchase agreement) related to the purchased patents pursuant to the terms of a proceeds interest agreement.Additionally, Endeavor IP, Inc. grantedthe Companya personal, royalty-free, irrevocable, non-exclusive and worldwide license (without the right to sublicense) to, among other things, develop, distribute and sell the products and services covered by the patents sold to Endeavor IP, Inc.Of the 666,666 shares issued to the Company, 66,668 were immediately issued to Ragonap Enterprises, Inc. as its 10% royalty, leaving the Company with 599,998 shares.On October 21, 2013, in order to generate additional working capital, the Company sold 299,994 shares to Paradox Capital Partners, LLC, an affiliate of one of our founders, leaving the Company with 300,004 shares of common stock of Endeavor IP, Inc.See “Certain Relationships and Related Transactions”. On May 16, 2013,the Companyfiled a certificate of amendment to its amended and restated articles of incorporation to change its name to “Spiral Energy Tech., Inc.” from Solid Solar Energy, Inc. Share Issuances Since January 18, 2008 (inception) through December 31, 2013, the Company issued 112,083,038 shares of its common stock. The following shares of its common stock were issued during the year ended December 31, 2013 and 2012. On May 29, 2012, the Company sold 110,000 shares of common stock to investors at the purchase price of $0.05 per share for total proceeds of $5,500 and 5,000 shares of common stock to investors at the purchase price of $0.10 per share for total proceeds of $500. On June 4, 2012, the Company issued an aggregate of 14,163,683 shares to Mr. Bhansali, the Company’s sole officer and director at the time, pursuant to a restricted stock agreement . On July 30, 2012, the Companyfiled amended and restated articles of incorporation in order to, among other things, change its authorized shares of capital stock to 200,000,000 shares of common stock and 50,000,000 shares of preferred stock from 75,000,000 total authorized shares of capital stock and change the par value of its common and preferred stock to $0.0001 per share from $0.001 per share. Shares have been retroactively restated to reflect the change in par value. On July 30, 2012, the Company issued an aggregate of 85,824,470 shares to Mr. Bhansali pursuant to a restricted stock agreement. On July 30, 2012, Mr. Bhansali purchased 1,000,000 shares of common stock at the purchase price of $0.0001 per share. On April 25, 2013, the Company issued 1,652,430 common shares at approximately $0.052 per share, for the purchase of patents and other assets totaling $86,214. On June 1, 2013 the Company amended its restricted stock agreements with Mr. Bhansali to change the vesting termssuch that all the shares may only vest upon the occurrence of a Qualifying Event (as defined below).If the Qualifying Event has not occurred by the close of business on June 1, 2016, the shares will be forfeited and ownership shall revert back to the Company.The shares may not be sold, pledged or otherwise transferred until the shares become vested as described therein .“Qualified Transaction” means one or more acquisitions or dispositions by the Company of any business, assets, stock, licenses, interests or properties (including, without limitation, intellectual property rights) approved by the stockholders of the Company or any acquisition involving assets, shares of capital stock, any purchase, merger, consolidation, recapitalization, or reorganization or involving any licensing, royalties, sharing arrangement or otherwise, which value of such Qualified Transaction is in excess of $25,000,000 for the Company’s interest therein.The value of a Qualified Transaction shall take into account all cash, stock, present value of all royalties, settlement amounts, future payments, license fees received or owed, and all other consideration associated with such acquisition of any kind whatsoever. -10- There are no warrants or options outstanding to acquire any additional shares of common stock of the Company. Application of Significant Accounting Policies Section 107 of the JOBS Act provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have elected to take advantage of the benefits of this extended transition period. Our financial statements may, therefore, not be comparable to those of companies that comply with such new or revised accounting standards. Results of Operations Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly, do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. The following summary of our results of operations, for the years ended December 31, 2013 and 2012 and from inception January 18, 2008 through December 31, 2013 Year Ended December31, January18, 2008 (inception) through December31, 2013 2012 2013 Operating revenues $ 639 $ - $ 639 Operating expenses 114,008 57,924 172,188 Operating loss (113,369 ) (57,924 ) (171,549 ) Interest expense - (162 ) (289 ) Gain on sale of asset 88,216 - 88,216 Gain on sale of marketable securities 1,211 1,211 Provision for income tax - - - Net loss $ (23,942 ) $ (58,086 ) $ (82,411 ) Revenues We had revenues for the years ended December 31, 2013 and 2012 of $639 and $0, respectively.For the period from January 18, 2008 (Inception) through December 31, 2013, we had revenues of $639.Revenues commenced starting April 1, 2013. In December 2011 we purchased one residential power plan solar customer agreement for the design, permitting, construction, installation, testing and activation of a solar photovoltaic system.We did not recognize any revenue from this agreement as Clear Skies kept the monthly fees, which totaled less than $1,000 on an annual basis, billed to the customers until such time as we paid Clear Skies the remaining $15,000 purchase price.In the second quarter of 2013, Clear Skies forgave the $15,000 due to it under the agreement and it is no longer outstanding. Starting April, 2013, we signed a 12-month balanced billing agreement with the solar customer and are accruing $71 per month from this residential power plant.At the end of the billing year, March 31, 2014, we will perform an evaluation of actual revenue and adjust accordingly. -11- Operating Expenses Year Ended December31, January18, 2008 (inception) through December31, 2013 2012 2013 Stock-based compensation $ - $ 52,074 $ 52,074 General and administrative 32,915 1,300 34,471 Professional fees 79,470 3,300 82,770 Depreciation and amortization 1,623 1,250 2,873 Total operating expenses $ 114,008 $ 57,924 $ 172,188 Year Ended December 31, 2013 and 2012 Our operating expenses for the year ended December 31, 2013 increased by $56,084 from total operating expenses of $57,924 during the year ended December 31, 2012.The increase in expenses is primarily due to the increase in professional, general and administrative expenses during 2013, as compared to limited general and administrative expenses in 2012.For 2012, of the $57,924 in operating expenses, $52,074 was for stock issued for compensation, whereas, no stock-based compensation was paid in 2013. For the year ended December 31, 2012, compensation expense was recorded due to shares issued for compensation to a director who is also an officer of the Company. Our operations have been of a start-up company and expenditures have been primarily limited to activities related to financing activities. The following summary of our results of operations, for the three months ended March 31, 2014 and 2013 and from inception January 18, 2008 through March 31, 2014 Revenues We had revenues for the three months ended March 31, 2014 and 2013 of $213 and $0, respectively.For the period from January 18, 2008 (Inception) through December 31, 2013, we had revenues of $852.Revenues commenced starting April 1, 2013. Operating Expenses Our operating expenses were $88,031 for the three months ended March 31, 2014, which increased by $87,718 from total operating expenses of $313 during the three month period ended March 31, 2013.The increase in expenses is primarily due to the increase in professional, general and administrative expenses during 2014, as compared to limited general and administrative expenses in 2013. Other Income and Expenses The Company realized a gain on sale of marketable securities of $114,251 during the three month period ending March 31, 2014.During the period from inception through March 31, 2014, the Company has realized gains from sale of marketable securities, in the amount of $115,462 and gain on sale of patents in the amount of $88,216. Liquidity and Capital Resources The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenue sufficient to cover its operating cost and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management’s plan to obtain such resources for the Company includes obtaining capital from potential new investors, management and significant stockholders sufficient to meet its minimal operating expenses. However, management cannot provide any assurance that the Company will be successful in accomplishing any of its plans. -12- The Company expects operating cash requirements of $300,000 for the next twelve months.It expects to need approximately $109,000 to complete the testing and certification of its technology as set forth below.The remainder will be allocated to paying installers, purchasing supplies, compensation and paying the Company’s legal and financial advisors.The Company expects that it will require approximately $10,000 funds in operation per month during 2014. Estimated Timeline to Market Cost Time to Completion Development - Tamper Detection (if required) $ 1,000 3 Weeks Testing Laboratory Hardware Computers $ 3,000 Certified Test Equipment for Calibration $ 10,000 Immediate External Costs UL 916 - Met Labs Q# 9CLE1810, 10/25/2006 $ 8,400 Subtotal of 12 Weeks UL Follow up Services - Met Labs Q# 9CLE1810, 10/25/2006 $ 3,500 FCC Part 15 Class B - Met Labs Q# 9CLE1810, 10/25/2006 $ 1,800 ANSI C12.1:2001 - Met Labs Q# 9CLE1810, 10/25/2006 $ 10,100 Primary Cellular Carrier Certification $ 0 External Manufacturability Consultant ( Fala Technologies Inc) $ 15,000 As Required Software Development Software (High Level Language Tools) $ 15,000 As Required Computers, Server $ 12,500 As Required Hardware Development Modifications required by UL/FCC/Etc. (If Required) $ 10,000 As Required Clear Coil Manufacturing Development $ 15,000 As Required Electronic Test Equipment $ 1,000 As Required Clear Clip Custom Tool Charges $ 3,500 As Required Total Cost & Development Time: $ 109,800 15 Weeks There is no assurance that the Company will be able to obtain sufficient additional funds when needed or that such funds, if available, will be obtainable on terms satisfactory to the Company. In addition, profitability will ultimately depend upon the level of revenues received from business operations and there is no assurance the Company will attain profitability. Liquidity and Financial Condition The Company currently has working capital of $165,219, as of December 31, 2013.The working capital deficit at December 31, 2012 was $9,725.The increase in working capital of $174,944 was primarily due to the recording of $216,003 of market securities at December 31, 2013, received from the sale of certain intellectual property, and the forgiveness of debt and related accrued interest, of $15,289, during year ended December 31, 2013.The Company had $78,065 and $4,100 of cash flows used by operating activities for the year ended December 31, 2013 and 2012, respectively. $82,921 was used in operating cash flows for the period January 18, 2008 (date of inception) through December 31, 2013. Working Capital At At December31, December31, Increase/ 2013 2012 (Decrease) Current Assets $ 252,141 $ 5,564 $ 246,577 Current Liabilities $ 86,922 $ 15,289 $ 71,633 Working Capital (Deficit) $ 165,219 $ (9,725) ) $ 174,944 Cash Flows Year Ended December31, 2013 2012 Net Cash Used in Operating Activities $ (78,065 ) $ (4,100 ) Net Cash Used in Investing Activities $ (4,500 ) $ - Net Cash Provided by Financing Activities $ 112,500 $ 6,100 Net Increase in Cash During the Period $ 29,935 $ 2,000 -13- Cash Flows January18, 2008 (inception) through December31, 2013 Net Cash Used in Operating Activities $ (82,921 ) Net Cash Used in Investing Activities $ (14,500 ) Net Cash Provided by Financing Activities $ 132,920 Net Increase in Cash During the Period $ 35,499 Limited Operating History; Need for Additional Capital The Company currently has $35,499 in cash, as of December 31, 2013 and $143,430 in cash on hand at March 31, 2014.The Company’s management believes that it has adequate funds to commence testing and certification and to meet its current liabilities as they come due.However, the cash on hand may not be considered sufficient to meet the obligations over the following twelve month period with consideration for the testing and certification costs and management considers it necessary to raise funds through sale of equity issues (common stock) or through traditional debt financing. The financial statements of the Company do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classifications of liabilities that might be necessary should the Company be unable to continue as a going concern. Off-Balance Sheet Arrangements We did not engage in any off-balance sheet arrangements from January 18, 2008 (date of inception) through December 31, 2013 . BUSINESS Background Spiral Energy Tech., Inc. (formerly known as Solid Solar Energy, Inc.) is a development stage company incorporated in the state of Nevada on January 18, 2008. We plan to sell the XTRAX® remote monitoring system for measuring the production of solar and other renewable energy systems and for transmission of the data via the cellular and radio frequency network and potentially via microwave transmission network or satellite (the XTRAX® unit does not currently have the capacity for transmission via microwave and satellite) separately, or in conjunction with solar system installations.From inception through April 25, 2013, we purchased one residential power plan solar customer agreement for the design, permitting, construction, installation, testing and activation of a solar photovoltaic system.We were originally founded to focus on exploring and developing potential technology for application of holographic technology to solar energy systems but have abandoned that objective after our planned holography expert retired.On April 25, 2013, we purchased the patents and trademarks relating to the XTRAX® remote monitoring system from Carbon 612 Corporation and one of its creditors.Also on such date, our board of directors and shareholders appointed Ezra Green, an alternative energy project executive, to our board and as our new Chief Executive Officer, Chief Financial Officer and Treasurer. On May 13, 2013, pursuant to a patent purchase agreement, we sold our patents to Endeavor, as well as all right, title and interest in all related causes of actions and other enforcement rights under or on account of any of such acquired patents in consideration for (i) $100,000) (ii)666,666shares of Endeavor IP, Inc.’s common stock and (ii) a royalty equal to 20% of the net revenues from any Enforcement Activities or Sales Transactions (as defined in the patent purchase agreement) related to the purchased patents pursuant to the terms of a proceeds interest agreement.Additionally, Endeavor granted us a personal, royalty-free, irrevocable, non-exclusive and worldwide license (without the right to sublicense) to, among other things, develop, distribute and sell the products and services covered by the patents sold to Endeavor IP Endeavor isan intellectual property services and patent licensing company whose activities generally include the acquisition of existing rights to intellectual property through acquisitions of already issued patents and pending patent applications, both in the United States and abroad.In the event that Endeavor obtains any revenues from the enforcement or sale of the transferred patents, the Company will receive 20% of such revenues. During June 2014, the Company received an initial royalty payment under a lawsuit seeking damages for infringement of the patents sold from Endeavor. -14- We purchased the patent from Carbon 612 Corporation for the purposes of using thepatented technology in our own installations and operations. As our license to Endeavor is irrevocable, we shall be able to continue to develop the XTRAX® system if the patents are transferred or sold to a third party.However, the patent describes methods that are believed to be used by numerous larger and substantially better capitalized companies in their solar and other installations. We have no expertise in patent enforcement, which could take many years and cost hundreds of thousands of dollars. We sold the right to enforce the patent to Endeavor, a company thatis involved in the enforcement of patents, after review with management and outside counsel that the intellectual property rights and the devices were used by third parties. Experts and enforcement/litigation counsel reviewed the patents and concluded that Tucson Electric, Con Edison and others potentially infringe the patent.Endeavor presently has brought actions against two major utilities (Con Edison Solutions, Inc. and Tucson Electric Power Company) and is exploring other potential actions. On July 30, 2012, wefiled amended and restated articles of incorporation in order to, among other things, change our authorized shares of capital stock to 200,000,000 shares of common stock and 50,000,000 shares of preferred stock from 75,000,000 total authorized shares of capital stock, change the par value of our common and preferred stock to $0.0001 per share from $0.001 per share, allow for the indemnification of our directors, officers, employees or agents to the fullest extent permitted by the Nevada Revised Statutes, eliminate the individual liability of our directors and officers to the fullest extent permitted by the Nevada Revised Statutes and provide for our board of directors to issue series and classes of preferred stock with different features.On May 16, 2013, we filed a certificate of amendment to our amended and restated articles of incorporation to change our name to “Spiral Energy Tech., Inc.” from Solid Solar Energy, Inc. In April 2014 we received a formal order of investigation from the Florida Regional Office of the Securities and Exchange Commission. As a result of that formal order, we are conducting a review of our status as a “blank check” or shell company, internal controls, business description, related party transactions, share issuances, executive compensation, and disclosures for the periods of 2012 and 2013. There can be no assurance that these are the only subject matters of concern, what the nature or amounts in question will be, that these are the only periods under review, or the outcome of such review or inquiry by the agency. Products and Services Overview XTRAX®is our patented system for remote real-time monitoring of the energy production of solar and other renewable energy systems and for providing fault notification. The system consists of a central database server and remote energy meters. The server routinely accesses the remote meters to recover the energy reading of solar , wind, geo-thermal, tidal, and other types of non-fossil fuel energy systems. The meter installed at the alternative energy system site constantly monitors the system to provide energy metering and real-time system failure detection. In case of system failure the meter will automatically contact the server to report the type of failure. XTRAX®can also be used to sub-monitor portions of larger scale commercial or utility sized systems to increase efficiency and reporting of performance by monitoring "strings" or "lines" individually. Examples of large scale solar “farms”, as they are known in the industry, can be made up of thousands of individual solar panels which are combined in series of ten solar panels, creating what is known as a “string”. Each string is wired to a “combiner box” which usually holds 5 strings. Our technology can be installed to monitor each string or each combiner box, depending on the level of monitoring the client requires. Our technology is also capable of monitoring each individual panel but we feel this level of monitoring is not cost effective for the client and do not offer this option. XTRAX®can also be used for third party verification of other production monitoring devices. The design philosophy behind XTRAX®is to avoid using relatively expensive personal computers for simple monitoring tasks. The XTRAX®hardware monitor uses a minimalist approach by integrating a microcontroller, an energy measurement device, a cellular card and miscellaneous interface components to provide a small and low cost hardware platform. This platform is capable of being utilized for a variety of measurements including, but not limited to, electrical energy production, temperature, volume and flow. It can also provide alerts if the system under measurement malfunctions. The XTRAX®hardware monitor utilizes a database application for the retrieval and reporting of data to owners, customers, and aggregators. Data is regularly reported to the server via the cellular network. We also intend to make the necessary changes to the unit such that communications may be via microwave or satellite technology (the XTRAX® unit does not currently have the capacity for transmission via microwave and satellite). The XTRAX®system as a whole provides automated billing and reporting plus the ability for users to retrieve reports from a dedicated website. -15- The XTRAX® system can currently perform all of the functions described above; however, we have not yet consummated any sales of the product to potential customers because, prior to such sales, the following needs to occur: ● The XTRAX® unit needs to be listed by Underwriters Laboratory, which tests the product for safety. This is known as the UL listing. We have submitted samples and information to UL, and responded to their questions, but we do not have the necessary funding to pay UL’s fee and to provide UL the number of units they require for further testing before they can grant a UL listing. Furthermore, submission of test units to Underwriters Laboratory was delayed so that we could complete certain software modifications and also complete third party verification by an independent testing laboratory of the accuracy of the measurements by XTRAX® units. Independent laboratory testing was mostly completed forthe XTRAX® residential meter and all of the sampleswere found to be compliant with accuracy standards set by the American National Standards Institute, or ANSI. The meter's accuracy was determined to be well above such standards established by ANSI, which is the organization that establishes the standards generally accepted by industry for products, services, processes, systems and personnel in the United States, including the accuracy of meters. The testing by the independent laboratory produced statistically significant results, and did not indicate any negative results. Future testing will be performed on the XTRAX® small commercial meter to confirm that our technology is capable of monitoring up to 25KW without loss of performance.At this juncture we are only targeting up to 25 KW systems but intend to test up to 100 KW systems in our next round of testing.Both systems are identical in nature and technology. We have already made certain changes requested by UL and we believe we will obtain the UL listing. In order to allow UL to complete their testing and list XTRAX® we will need to provide UL with six units, at an estimated cost of $1,940, and pay UL $14,950 for their services. This fee covers testing of both our residential and small commercial units. We currently lack sufficient funds to pay this fee and provide the six units. We plan to obtain the listing by the end of the second quarter of 2014.Further, at the completion of this testing, UL may require us to make further changes, provide additional units for testing and pay additional fees. ● After UL listing is obtained, the product needs to be approved by the Federal Communications Commission (“FCC”), because there are some magnetic emissions from the unit. Similarly to the UL listing process, the FCC approval process involves submitting samples and information, testing by the FCC, responding to FCC questions, and possibly making changes to the product if necessary to obtain their approval. We believe that, after obtaining UL listing, the FCC approval will be forthcoming as we believe XTRAX® meets the FCC requirements.We expect to receive FCC approval approximately six weeks following UL Listing. ● Following the UL listing and FCC approval, we will need to get technical approval from the cellular network carriers, which test the product for possible interference with other products. Similarly to the UL and FCC approval process, the cellular network approval process involves submitting samples and information, testing by the carriers, responding to the carriers’ questions, and possibly making changes to the product if necessary to obtain the approval. We believe that the product will be approved by the carriers. We do not believe that the UL listing, FCC approval and technical approval from cellular network carriers represent ongoing compliance matters. We expect to receive the technical approval approximately six weeks following receipt of FCC approval. ● We can begin to offer the XTRAX® product to the market, and seek to generate revenues, only after we have obtained all three of these approvals. We currently expect to begin offering XTRAX® units to the market in 2014. ● We plan to sell XTRAX® to photovoltaic (sometimes called “solar electric” or “PV”) installers, utilities and owners (primarily residential or small scale commercial, industrial and agricultural) of existing and future renewable energy system installations. We believe that XTRAX® will enable us to acquire and validate Renewable Energy Credits (RECs) and provide information regarding greenhouse gas emissions that may support the generation of Carbon Credits. Development of our XTRAX®system may also open other potential markets, such as the ability to monitor heat and flow rates for such applications as irrigation, oil well monitoring, and solar-thermal measurement. We have begun beta testing of our proprietary software, and we expect to outsource the manufacturing of XTRAX® units. We currently plan to commercially launch XTRAX® in 2014. -16- XTRAX®Recurring Revenue Model The XTRAX® Remote Access Energy Monitor System was designed specifically for the domestic Renewable Energy Credit (REC) market, regional and international production based incentive programs and for the international Carbon Credit Market (CCM). The system utilizes the existing cellular network infrastructure thereby eliminating the need for LAN/WAN or any other hardwired network systems. In extreme remote conditions the system will be developed so it can also make use of satellite or microwave communications (the XTRAX® unit does not currently have the capacity for transmission via microwave and satellite). RECs, also known as Green Tags, Renewable Energy Certificates, and Tradable Renewable Certificates, are non-tangible energy commodities in the United States. One REC is considered proof that one megaWatt hour of renewable energy has been created. RECs were created as a means for electricity suppliers to comply with Renewable Portfolio Standards (RPS). To date, there are 29 states with an RPS requirement. Rules governing the administration of an RPS and the treatment of RECs typically vary by state. Typically, RECs have a price ceiling dictated by the state’s public utility board and some boards have also set price floors. Although electricity suppliers can purchase RECs directly from renewable energy project owners, the market has created a need for aggregators. These aggregators purchase RECs from many sources and sell the RECs in a bundled fashion. We believe that over time aggregators will refuse to accept paper reports from system owners and will require automated verifiable data and, should that actually occur, we should have a very good opportunity to obtain significant market share based on the capabilities of the XTRAX® unit. Within some REC markets there is a Solar REC (SREC) market. We know of seven states with SREC markets in addition to Washington DC. SRECs differ from RECs in that they are generated only at facilities utilizing solar energy as opposed to wind or other renewable energy sources. This is an important distinction in states where an RPS has a Solar Carve-Out. A Solar Carve-Out specifically dictates the amount of energy that must be generated by solar energy within the electric generator’s portfolio and often values solar generation at a higher rate than other renewable generation. This higher valuation is often achieved through a Solar Alternative Compliance Payment (SACP). An SACP is the monetary penalty that electricity suppliers must pay if their Solar Carve-Out requirements are not met. A carbon credit is equivalent to one metric ton of carbon dioxide prevented from entering the atmosphere. Each credit has a market driven value depending on the type and the origin of the emission reduction produced. Carbon credits are mostly purchased by governments and corporations which have a legal obligation to reduce their carbon footprint. The market has a limit or “cap” of how much of each pollutant can be emitted. Companies are then issued emission permits and are required to hold an equivalent number of credits. The total number of credits cannot exceed the cap so that emissions are limited to that level. The goal is to allow market mechanisms to drive industrial and commercial processes in the direction of lower emissions or less carbon intensive approaches than those used when there is no cost to emitting. A bill was before the U.S. Senate in its 2009-2010 session that would create a national level cap and trade system but it was not passed and its future passage is uncertain.The state of California implemented a cap and trade system in 2012. An XTRAX® unit may be physically attached to any renewable energy system that produces electricity.The unit records the amount of power that is generated by the given system by measuring the power that passes through the electrical wires of the system.The unit records this data and automatically transmits it on a daily basis to servers that host software that converts the amount of electricity passed during that specific time periodinto “Kilowatt hours”. When the total amount of kWHs are compiled over the course of a given month, the information is transmitted to a “trading” facility that values the accumulated KWHs produced from the renewable energy system. The trading facility will calculate the number of tons of carbon dioxide not produced as a result of the renewable energy system.The calculation ratio is one kWH of renewable electricity created by the renewable energy system for every pound of carbon dioxide that is not released into the atmosphere.For example, 10,000 kWHs of renewable energy eliminates approximately 5.25 tons of carbon dioxide and results in approximately 5.25 “tons” of carbon credits. Carbon credits are usually traded in “tons” and have different values that range in price from $10 to $40 per ton depending on the market. -17- The Spiral Energy Tech., Inc. business model is to distribute and install XTRAX® on all sub-100kW systems in the United States as well as internationally in order to capture small-system production information. We believe that currently there are no reliable and cost effective methods of accurately collecting this data from small systems which makes monetizing the credits and incentives from smaller systems of little or no value. The XTRAX® units will be installed by a “third party professional” who will be paid by the Company pursuant to a contract between the Company and the owner of the system, whether it be the homeowner or a finance company. Third party professionals are trained technicians who are familiar with our technology and who will be able to install large volumes of units in an efficient manner.The Company will not remain the owner of the system. XTRAX® will be installed on existing small systems, usually residential, where our patented hardware will monitor kW production, including but not limited to time of day production, then send this data autonomously to our in-house servers where it is managed by our copyrighted software. The software takes the kW data and assigns it a value according to individual client contracts. Our fees will be based on purchase of the “REC” or “CCM” or production based incentive programs and can be traded or offered on the “spot” market, each according to the requirements of the client. These fees will be set out in the installation contract. Potential clients include homeowners, business owners or anyone who owns the rights to the RECs or CCMs such as aggregators, finance companies or power purchase agreement (“PPA”) providers and regional utilities that offer their own incentives. The model is for us to charge a monitoring fee of $8.95-$29.95 per month per residential client or more for larger scale clients or sub metering contracts. We believe the value we will offer our clients under our XTRAX®platform is based on the following: 1) No upfront cost to the customer. 2) Autonomous data collection. No one is required to read a meter and submit a hand written report. 3) Client receives a check or direct bank deposit for verified credits collected that were previously elusive. 4) Accurate and verifiable data in an electronic format. At this time homeowners have to complete forms (if they remember to do so and do it accurately and legibly) by hand and mail this paper report to the aggregator, who then has to deal with the paper, enter the data which may or may not be correct or legible. These issues reduce the price the homeowner is paid. It is not effective to manually collect small amounts of data from a large number of homeowners and submit the data for monetization. 5) Client receives automatic notifications in the event that their system is not functioning. We will convert the data received into the electronic format required by aggregators that sell the credits to utilities, or when enough XTRAX® units are in place, by us directly to utilities as we could then become an aggregator and retain the profit now earned by aggregators. The utilities would pay the aggregators (or us) via electronic transfer, the aggregator would transfer our share to us and we would, after deducting the monthly fee from each homeowner or other user of an XTRAX® unit, remit the balance due via direct deposit if the client has a bank account or mail a check if they do not have a bank account. Utilization of electronic transfer of funds reduces cost and avoids the necessity of preparing and mailing checks or using credit cards which are sometimes cancelled or allowed to lapse by card holders, causing further problems. -18- XTRAX®Server The XTRAX® Server utilizes an automated data retrieval and reporting system. The server will maintain a database of meter information. The primary meter identification will be the remote site’s communication access number. For installations using a cellular modem this will be the modem’s eleven digit phone number. The server will regularly and automatically access the remote meters to recover and record current energy production totals. Current energy data will be compared to previously retrieved data to calculate energy production. Meter access can be configured to occur monthly, weekly, daily, or hourly or may be customized to specific needs. Automated remote access can be scheduled for any time. Meters will be non-functional during electric power blackout and severe brownout conditions. If the server fails to connect to a meter then site access is rescheduled for the following day. If a second no connect occurs then an error report will be emailed to the system administrator. If subsequent contact is successful and a power fail report has been received then the system assumes a communications failure and logs the event. Problem sites can be tagged for more frequent contact. If the problem persists the site history logs can be used to document the power or communication failures to the authorities responsible for the meter’s site. The XTRAX® System provides customer access to records and reports via a dedicated website. Customers may view their energy production, error logs, and update their password and email address. Customer access is protected by username and password login. The Server automatically creates energy production statements for delivery to energy credit aggregators. XTRAX®Meter The XTRAX® meter is a real-time energy meter that is also capable of monitoring real-time operating parameters in order to detect system failures. The XTRAX® meter records and monitors use of energy through a sensor that senses the exact amount of electricity passing through a system. This data is then periodically sent to our computers or we can ask the device for the information upon demand. Upon reaching our computers we interpret that data as a certain number of kWs with a date and time stamp. Energy totals are registered and stored in non-volatile memory in case of power failure. Non-volatile memory refers to computer memory that can retrieve information even when not powered, for example flash memory. The system will be able to detect and report system failure to the server. The meter circuitry is powered from the remote site’s standard AC service. The meter will be non-functional during electric power blackout and severe brownout conditions. Upon resumption of utility power the system will automatically report the failure to the server. The remote interface provides access to the unit from the server for monitoring energy produced. The remote interface is also used by the meter to report system failure to the server. The hardware platform for the meter is designed to provide a flexible meter solution for different energy installation configurations. The meter is capable of monitoring single and single split-phase power as found in most residential installations as well as three phase power as found in industrial installations. The meter utilizes a standard revenue grade current transformer device to measure the power output. The Company previously intended to use a meter that would utilize a unique current sensor coil design in the form of a flexible open coil that would be installed on active conductors. A coil design meter is built as a solid circle, which requires the installing electrician to perform additional work to complete the installation.A revenue grade transformer, on the other hand, “wraps” around a wire, allowing for faster installation times. The meter that used a unique sensor coil design was not sufficiently accurate so the Company decided to utilize the standard device. Potential Improvements Potential improvements in our XTRAX ® technology and related applications that we are pursuing or plan to pursue include the following: -19- Expanded Capabilities We are working to configure XTRAX ® to monitor and report additional parameters including heat and liquid flow. This would open the possibility of our pursuing the following applications, either directly or through licensing: (i) Remote verification of water usage quantities, flow rate, and quality. Potential customers include golf courses, municipalities, irrigation systems, and governmental agencies or businesses involved in environmental testing. (ii) Remotely monitoring the volume in petroleum storage tanks. (iii) Remotely monitoring the production of solar-thermal energy systems. (iv) Remotely monitoring air and water quality. Greater Distances We are developing MAXTRAX™, a remote monitoring product that uses microwave radio and satellite uplinks. Through this product, we hope to be able to offer monitoring in isolated, rural locations in which XTRAX®, using its cellular capability, would not be effective. MAXTRAX™is currently in the planning stage and preliminary development work has been initiated. Market Opportunity The price of oil in U.S. dollars has fluctuated widely over the past three years. While overall energy demand declined with the global economic meltdown, demand is widely expected to increase rapidly as the economic recovery gains traction. This volatility causes users of oil to be concerned about future costs of energy. We believe that sunlight has long been a vast but underutilized source of energy. We also believe that the combination of recent solar energy technology improvements and the uncertain cost of fossil fuels will provide economic opportunities for the adoption of alternative energy sources. Furthermore, we believe that RECs and Carbon Credits in various countries may grow in demand if the regulatory landscape moves towards market-based cap and trade systems. Suppliers While the circuit board and firmware used in connection with the manufacturing of the product are proprietary, all components and parts in an XTRAX® unit are readily available in the market. We will provide the proprietary design to the vendor, after which the vendor can produce the boards. Once we design a printed circuit board many companies are available to produce that board. We intend to outsource manufacturing and assembly of the XTRAX® units. Competition If and when XTRAX ® is commercialized, we will face competition. Many of our competitors are larger with more established businesses than us and have substantially greater resources than we do. We believe that we will compete based upon our superior technology, customer service and responsiveness to customer needs. We believe that our technology is superior in that it accurately collects system performance data and transmits it over the cellular network to our server where it is formatted into the format required by the aggregator and then transmitted to the aggregator for submission to the buyer in the format the buyer requires. -20- We have not been able to identify other companies that offer both revenue grade (with accuracy that meets ANSI (American National Standards Institute) standards) metering services and also arrange the sale of RECs on behalf of the solar system owner; however, there are multiple companies offering metering services and it is possible for such companies to develop non-infringing software and systems and become involved in the sale of RECs and thereby become direct competitors of ours. With respect to pricing, customers of companies that offer such metering services pay the purchase price of the meter and for either maintenance or upgrades over a period of time, as compared to our planned pricing of installation at no cost to the homeowner in return for a multi-year contract to sell the RECs for the homeowner for a flat monthly fee. We believe that use of the cellular network is superior to use of the internet as we do not require a permanent connection to the internet or use of a router provided by the homeowner which, depending on the type of connection selected by the homeowner (assuming the homeowner has an existing internet connection), may not be fully reliable. Our patent protects our technology for transmission over the cellular network, as well as via microwave and satellite (the XTRAX® unit does not currently have the capacity for transmission via microwave and satellite). Our business model does not reflect or rely upon any cash generation from patent enforcement actions but rather only includes sales of our services. As a practical matter, since every system user is also connected to the electric grid served by the local utility (for power at night, etc.), if a system did not generate power the owner would get power from the grid and not realize that the solar system is not generating power. This could easily go on for weeks or months. Our service is superior as XTRAX® will also automatically notify the customer if their system is not functioning. XTRAX® will compile the production data autonomously and transmit it to our servers on a preset time schedule or when called by our server to do so. The proprietary software on our server will decipher the data and reconfigure it as required by the aggregator, to whom it is automatically forwarded. The system owner will have no participation in or responsibility for these steps and will not be required to remember to read the meter, complete a paper form and mail it to us. The aggregator will forward our share of its revenue to us. We will then promptly remit the homeowner’s share of the money by direct deposit to the designated bank account rather than our sending a check at some point for deposit by the homeowner. Because XTRAX®serves a niche market which is currently neglected, we believe our first mover advantage will be significant. We believe that our patent and patent applications are valid and broadly written and we will seek to determine whether they are being infringed upon when we have greater resources to prosecute any possible infringement. If and when commercialized, we believe that XTRAX®’s principal monitoring competitors will include: ● Centro Data’sCentroSolar Data Monitoring System for Residential PV Installations is web based, not cellular, and requires that a communications card be installed in the inverter and that the homeowner have a router for use by its unit. Wireless connection to the router is available with extra components. ● Also Energy LLCsells a product called PowerTrack which, according to their website, appears to be primarily directed to immediately detect any problem in a PV installation with immediate automated alerts to minimize downtime. They offer a revenue grade monitoring system that is an upgrade for all commercial PowerTrack installations that is web based, not cellular. ● Deck Monitoringoffers a basic residential revenue grade meter that is focused on system performance. ● Locus Energyoffers a web based residential revenue grade meter that records performance data and stores it on a website for viewing by the homeowner or the homeowner’s installation contractor. The unit is sold to the installer, not the homeowner, and the installer would add its labor, overhead and profit to the price to the homeowner. ● Energy, Inc.under the trade name of The Energy Detective offers two lines of web based meters – the TED 1000 and TED 5000 series. These meters are not revenue grade and are designed to measure and report the usage of electricity. They can be installed by a skilled homeowner. These systems cannot be used for any solar systems in order to receive rebates, financing or trade any credits. -21- ● Inverter-specific Communications. Some inverter manufacturers are attempting to improve this technology with new features, such as the SunnyBoy inverters of SMA America, LLC, a subsidiary of SMA Solar Technology, AG, an inverter manufacturer. Such new features include communication capability in the standard inverter required on all PV system interconnections with the grid, through an optional socket modem attached to the existing power line. This software enables continuous monitoring and can record the performance of a PV system on a personal computer through the Windows-based program 'Sunny Data'. The device can also send and receive data and commands to and from a central monitoring device. ● Digi International Inc.’sDigi RPM is an intelligent power control and monitoring device that enables users to remotely turn devices on and off, measure electrical load and monitor ambient temperature and integrate with additional devices to provide power management over Ethernet and Internet connections. ● Draker’sIntelligent Array is a cloud-based software that enables energy monitoring, performance analysis and asset management from web-enabled devices. Notwithstanding the competition noted above, we believe that the market which the XTRAX® is designed to service is neglected in that competitive monitoring products do not provide for the sale of the RECs on behalf of the system owner. In addition, we believe that, in light of the small sizes of residential monitoring systems, we believe that our plan to offer free installation will be more attractive to homeowners. We believe there is no cellular capable monitoring system available today that is part of a system to sell the RECs for the homeowner. In addition, our competitors rely on transmission over the internet, which we believe is less reliable as such transmission depends on hard wiring to the internet connection or use of a router as well as the existence of the customer’s internet connection (assuming the customer is so connected) and the type of connection selected by the customer. Accordingly, we believe that currently there are no methods as reliable and attractive to homeowners as the XTRAX® for accurately collecting this data from small (sub-100 kW) systems, and for monetizing the credits and incentives from smaller systems. Regulatory Matters Our operations are subject to a variety of federal, state and local laws, rules and regulations relating to worker safety, zoning, building and electrical codes, and the use, storage, discharge and disposal of environmentally sensitive materials. In addition, we believe that we are in compliance in all material respects with all laws, rules, regulations and requirements that affect our business. Further, we believe that compliance with such laws, rules, regulations and requirements does not impose a material impediment on our ability to conduct business. Government Subsidies and Incentives Various subsidies and tax incentive programs exist at the federal and state level (and recently starting at the local level) to encourage the adoption of solar power including capital cost rebates, performance-based incentives, feed-in tariffs, tax credits and net metering. Capital cost rebates provide funds to customers based on the cost or size of a customer’s solar power system. Performance-based incentives provide funding to a customer based on the energy produced by their solar system. Under a feed-in tariff subsidy, the government sets prices that regulated utilities are required to pay for renewable electricity generated by end-users. The prices are set above market rates and may be differentiated based on system size or application. Feed-in tariffs pay customers for solar power system generation based on kilowatt-hours (or kWh) produced, at a rate generally guaranteed for a period of time. Tax credits reduce a customer’s taxes at the time the taxes are due. Under net metering, a customer can generate more energy than is used, during which periods the electric meter will spin backwards. During these periods, the customer “lends” electricity to the grid, retrieving an equal amount of power at a later time. Net metering programs enable end-users to sell excess solar electricity to their local utility in exchange for a credit against their utility bills. Net metering programs are usually combined with rebates, and do not provide substantial cash payments if delivered solar electricity exceeds their utility bills. In addition, several states have adopted renewable portfolio standards, or RPS, which mandate that a certain portion of electricity delivered by utilities to customers come from a list of eligible renewable energy resources. Some programs further specify that a portion of the renewable energy quota must be from solar generated electricity. -22- Despite the benefits of solar power, there are also certain risks and challenges faced by users of solar power. Solar power is heavily dependent on government subsidies to promote acceptance by mass markets. We believe that the near-term growth in the solar energy industry depends significantly on the availability and size of these government subsidies and on the ability of the industry to reduce the cost of generating solar electricity. A key goal with respect to generation of electricity from solar energy is the ability to do so at the same cost as buying electricity off the grid from the local utility. This is referred to as “grid parity”. There is no assurance when or if grid parity will ever be achieved. We believe that the market for solar energy products is, and for some time will continue to be, heavily dependent on public policies that support growth of solar energy. There can be no assurances that such policies will continue. Decrease in the level of rebates, incentives or other governmental support for solar energy would have an adverse affect on our ability to sell our products. We believe trends in government programs are favorable with respect to the adoption of solar energy products. At the national level President Barack Obama has made many public comments about the need for the United States to achieve energy independence and his view that reaching that goal will create many new jobs and therefore be beneficial for the economy as well as national security. The Emergency Economic Stabilization Act of 2008 (EESA), enacted on October 3, 2008, extended the 30-percent solar investment tax credit (“ITC”) for eight years, lifted the cap for residential PV installations, allowed application of the tax credits against the alternative minimum tax and removed the prohibition against utilities’ use of the ITC. This long-term policy stability will help companies in the U.S. solar market make longer-term investment decisions and attract better financing. In February 2009 an alternative cash rebate in lieu of the ITC became available, since the ITC only has value if the owner has a US tax liability. This change made it more attractive for non-US entities to consider financing solar energy projects in the US. Provisions of the American Recovery and Reinvestment Act include a 30-percent tax credit for renewable energy manufacturing facilities and a loan guarantee program for renewable energy projects. Accelerated depreciation is also available to solar energy project owners. At the state level, several states, most notably California and New Jersey, have required electric utilities to generate increasing proportions of their output from renewable sources, including solar. This is often referred to as a Renewable Portfolio Standard. If the utility does not meet the targets they are required to pay a fine and the utilities can purchase renewable energy credits to meet their requirement from others who do generate electricity from solar or other renewable sources. Some utilities may over time build their own renewable sources, such as solar or wind farms. Until they have their own sources of renewable energy the amount of the fine sets the maximum price the utility will pay to others. Other states have somewhat similar programs and some localities, such as Berkeley, California, have their own programs to support solar energy systems. We believe, based on such trends in government programs, that there is an increasing interest in organizations, both public sector and private business, to “go green”. This trend, we believe, will carry over to the residential area and more and more individuals will want to have “green” homes and this will, over time, increase the market that XTRAX® is designed to serve. The major government subsidies for solar systems of the type we install are the 30 percent investment tax credit enacted for eight years in 2008, and the alternative equal cash subsidy enacted in 2009, as well as accelerated depreciation allowances in the Internal Revenue Code. Although the recent increase in the federal budget deficit may negatively affect the resources available for these subsidies, there is no indication that we are aware of that these benefits will be reduced or repealed by Congress, particularly in light of President Obama’s continued emphasis on the need for alternative clean energy sources. Similarly, recent increases in deficits at the state level may negatively impact resources for state renewable energy incentive programs, and there is currently a trend towards reducing state renewable energy incentive programs. However, there are currently 16 states that have instituted specific programs for SREC’s and we are not aware of any reported reductions or suspensions of any such specific SREC programs. The RECs that are available in states are paid for by private parties under legal structures established by each state so they are not vulnerable to state budget issues. The industry relies on these subsidies and we know of no trend in the industry that would negatively affect them. -23- Prior to its commercialization, which we currently expect to be in 2014, XTRAX®will need to be listed by Underwriters Laboratories (“UL”) and receive approval from the Federal Communications Commission (“FCC”) due to certain low level magnetic emissions from the XTRAX®unit. In addition, it will have to be certified by various cellular network operators as meeting technical requirements for devices that communicate via the cellular network. We currently believe that the UL listing, the FCC approval and these certifications will be obtained by such time. The process by which such approvals need to be obtained is as follows: ● The XTRAX® unit needs to be listed by Underwriters Laboratory, which tests the product for safety. This is known as the UL listing. We have submitted samples and information to UL, and responded to their questions, but we do not have the necessary funding to pay UL’s fee and to provide UL the number of units they require for further testing before they can grant a UL listing. Furthermore, submission of test units to Underwriters Laboratory was delayed so that we could complete certain software modifications and also complete third party verification by an independent testing laboratory of the accuracy of the measurements by XTRAX® units. The third party verification has been obtained and we are currently in discussions with UL to determine what we need to submit to UL for UL’s evaluation; as such, we have not yet submitted the necessary test units to UL. We have already made certain changes requested by UL and we believe we will obtain the UL listing. In order to allow UL to complete their testing and list XTRAX® we will need to provide UL with six units, at an estimated cost of $1,940, and pay UL $14,950 for their services. This fee covers testing of both our residential and small commercial units. We currently lack sufficient funds to pay this fee and provide the six units. Further, at the completion of this testing, UL may require us to make further changes, provide additional units for testing and pay additional fees. ● After UL listing is obtained, the product needs to be approved by the Federal Communications Commission (“FCC”), because there are some emissions from the unit. Similarly to the UL listing process, the FCC approval process involves submitting samples and information, testing by the FCC, responding to FCC questions, and possibly making changes to the product if necessary to obtain the approval. We believe that, after obtaining UL listing, the FCC approval will be forthcoming as we believe XTRAX® meets the FCC requirements. ● Following the UL listing and FCC approval, we will need to get technical approval from the cellular network carriers, which test the product for possible interference with other products using the network. Similarly to the UL and FCC approval process, the cellular network approval process involves submitting samples and information, testing by the carriers, responding to the carriers’ questions, and possibly making changes to the product if necessary to obtain the approval. We believe that the product will be approved by the carriers. We can begin to offer the XTRAX® product to the market, and seek to generate revenues, only after we have obtained all three of these approvals which we currently expect to occur in 2014. Intellectual Property In April 2013 we acquired the U.S. patent for a “Remote Access Energy Meter System and Method” (No. 7,336,201 – issued on February 26, 2008, and expiring on January 3, 2026).In May 2013 we sold the patent to Endeavor IP, Inc., which granted to usa personal, royalty-free, irrevocable, non-exclusive and worldwide license (without the right to sublicense) to, among other things, develop, distribute and sell our products and services covered by the patent.The patent covers remote monitoring through the use of one piece of electronic hardware via the wireless cellular network. In addition, the patent applies specifically to any energy generation facility that uses a power inverter to convert DC to AC electricity. By comparison, we believe that our competitors provide remote monitoring through the use of several distinct pieces of electronic hardware via the internet. -24- The elements of our potential product that are protected by the patent are: ● the communication of the system performance data via the cellular network or by microwave or satellite (the XTRAX® unit does not currently have the capacity for transmission via microwave and satellite); and ● the ability to provide real-time energy production values and system failure parameters. In addition, the patent states that the energy source may be a source other than solar photo-voltaic. Such other energy sources may include solar, wind, geo-thermal, tidal, and other types of non-fossil fuel dependent energy generation facilities as well as conventional fossil fuel driven energy installations. We also own the registered trademark XTRAX®. In addition to our patent, potential future patent applications, and trademark, we also have trade secrets and know-how. Employees We currently do not have any employees except for our officers and directors.We consider our employee relations to be good. Facilities and Material Properties As of April 1, 2014, our current office space at5510 Merrick Road, Massapequa, New York 11758 is provided to us at no cost by Ezra Green.Our former office space was provided to us at no cost by Ragonap Enterprises, Inc.We believe that these facilities are adequate to meet our current needs. MANAGEMENT The following table sets forth information regarding our officers and directors. All directors hold office for one-year terms until the election and qualification of their successors. Officers are elected by the board of directors and serve at the discretion of the board. Name Age Positions with the Company Mohit Bhansali 38 President, Secretary and Director Ezra Green 52 Chief Executive Officer, Chief Financial Officer, Treasurer and Director Gary Ross 50 Director Gelvin Stevenson 69 Director Mohit Bhansali, President, Secretary and Director.Mr. Bhansali has served as our President,Secretary and a director since December2011.Mr. Bhansali served as our Chief Executive Officer, Chief Financial Officer and Treasurer from December2011 through April 25, 2013.In addition, Mr. Bhansali has served as the President, Secretary and a director of Northern Wind Energy Corp. (formerly Icarus Wind Energy, Inc.) since December 2011 and as theChief Executive Officer, Chief Financial Officer and Treasurer of Northern Wind Energy Corp. from December 2011 through October 2013,as a director of Silver Horn Mining Ltd. since November 2013, as a co-founder and the Chief Operating Officer of Equity Stock Transfer since November 2011, as a partner of Deadbeat Records LLC since 2010, as a securities specialist at Sichenzia Friedman Ference LLP from 2009 through 2011 and as a securities specialist at Haynes and Boone, LLP from 2006 through 2009.Mr. Bhansali worked as an equity trader from 1999 through 2002.Mr. Bhansali’s qualifications to serve on the board include his entrepreneurial experience and his knowledge of capital markets. Ezra Green, Chief Executive Officer, Chief Financial Officer, Treasurer and Director.Mr. Green has served as our Chief Executive Officer, Chief Financial Officer, Treasurer and a director since April 25, 2013.Mr. Green has served as the Chief Executive Officer, Chief Financial Officer and Treasurerand a director of Northern Wind Energy Corp. since October 15, 2013, the President, Chief Executive Officer and sole director of Carbon 612 Corporation since September 2008 and the Chief Executive Officer and Chairman of Clear Skies Solar, Inc. since December 20, 2007. Ezra Green has been involved with renewable energy companies for thirteen years and founded Clear Skies Group, Inc. (Clear Skies Solar, Inc.’s operating subsidiary) in 2003. Prior to launching Clear Skies Group, Inc., Mr. Green was a successful entrepreneur and founded TAL Design & Construction in 1990, a general contracting firm. Mr. Green has 25 years of experience in the construction business, including those in which he led TAL Design & Construction to top rankings for excellence and customer satisfaction as stated in The Franklin Report. TAL Design & Construction consulted on interior design and performed high-end commercial and residential construction in New York City and Long Island. Mr. Green began his career as a software engineer and programmer.Mr. Green’s qualifications to be a director of the Company, in addition to his general business and management background (as described above), include his intimate involvement in the creation of the concept and later development of the XTRAX® unit as well as the business plan concept for its commercialization. -25- Gelvin Stevenson, Director.Dr. Stevenson joined our board of directors on October 3, 2013.Dr. Stevenson is an economist and has served as an Associate Professor of EnvironmentalEconomics at Pratt Institute since 2006.He has served as a director of Northern Wind Energy Corp. since October 15, 2013 and as a director of Clear Skies Solar, Inc. from 2007 through March 2012.Dr. Stevenson is the Managing Director of Greentech Investors Forum, which showcases emerging greentech companies at monthly forums, andconsults for the clean energy industry. Dr. Stevenson has been an Investment Consultant to the Oneida Tribe of Indians of Wisconsin for over 15 years, and served as Director of Investment Responsibility for the NYC Comptroller's Office in 1992, when it managed over $40 billion in pension funds. Dr. Stevenson was Associate Economic and Corporate Finance Editor at Business Week magazine from 1977 to 1984, and his writings have appeared in the Business and the Real Estate Sections of the New York Times, New York Magazine and elsewhere. Dr. Stevenson formerly held a Series 7 securities license and is currently a Public Arbitrator for the Financial Industry Regulatory Authority (formerly NASD). Dr. Stevenson holds a Bachelor of Arts from Carleton College and both a Master of Arts and a Ph.D. from Washington University in St. Louis.Dr. Stevenson’s qualifications to be a director of the Company include his experience in the renewable energy industry and his knowledge of the Company’s products. Gary Ross, Director.Mr. Ross joined our board of directors on October 3, 2013.Mr. Ross has been an independent technology and management consultant since 2001. From 2011 to 2013 he was Director of Information Technology at the Vermont Oxford Network and was a Senior Project Manager at Bluehouse Group from 2007 through 2010.Mr. Ross’s qualifications to serve on the board include his knowledge of technological systems and general business experience. Directors’ and Officers’ Liability Insurance We have not obtained directors’ and officers’ liability insurance insuring our directors against liability for acts or omissions in their capacity as directors or officers. Such insurance may also insure us against losses which we may incur in indemnifying our officers and directors.Our officers and directors shall have indemnification rights under applicable laws, our standard indemnification agreement, and our articles of incorporation and bylaws. Board Independence We are not a listed issuer and, as such, are not subject to any director independence standards. Using the definition of independence set forth in the rules of the Nasdaq Stock Market, Mr. Stevenson and Mr. Ross would be considered independent directors of the Company. Board Committees We expect our board of directors, in the future, to appoint an audit committee, nominating committee and compensation committee, and to adopt charters relative to each such committee. We intend to appoint such persons to committees of the board of directors as are expected to be required to meet the corporate governance requirements imposed by a national securities exchange, although we are not required to comply with such requirements until we elect to seek a listing on a national securities exchange. In addition, we intend that a majority of our directors will be independent directors, of which at least one director will qualify as an “audit committee financial expert,” within the meaning of Item 407(d)(5) of Regulation S-K, as promulgated by the Securities and Exchange Commission. We do not currently have an “audit committee financial expert” since we currently do not have an audit committee in place. Except as may be provided in our bylaws, we do not currently have specified procedures in place pursuant to which whereby security holders may recommend nominees to the Board of Directors. -26- Code of Ethics We have not yet adopted a Code of Ethics although we expect to as we develop our infrastructure and business. EXECUTIVE COMPENSATION We are providing compensation disclosure that satisfies the requirements applicable to emerging growth companies, as defined in the JOBS Act. Summary Compensation Table The following table summarizes the overall compensation earned over each of the past two fiscal years ending December31, 2013 byeach person who served as our principal executive officer during fiscal 2013. Name and PrincipalPosition Year Salary Stock Awards ($) (1) All Other Compensation ($) Total ($) Mohit Bhansali (2) (Current President, Secretary and Director) — Ezra Green — — (Current Chief Executive Officer, Chief Financial Officer, Treasurer and Director) — (1)Reflects the grant date fair values of stock awards calculated in accordance with FASB Accounting Standards Codification Topic 718. (2)Mr. Bhansali was appointed our Chief Executive Officer on December 26, 2011 and our President, Chief Financial Officer, Treasurer and Secretary on December 27, 2011.He resigned from his positions as Chief Executive Officer, Chief Financial Officer and Treasurer on April 25, 2013. Outstanding Equity Awards at Fiscal Year-End Stock Awards Name Number of Shares that have not Vested Market Value of Shares that have not Vested Mohit Bhansali $5,216,773 (2) The shares shall vest upon the occurrence of a “Qualified Transaction”,unless accelerated by the Board of Directors or any committee designated by the Board of Directors.If vesting has not occurred by the close of business on June 1, 2016, the shares shall be forfeited and the ownership thereof shall revert back to the Company.“Qualified Transaction” shall mean one or more acquisitions or dispositions by the Company of any business, assets, stock, licenses, interests or properties (including, without limitation, intellectual property rights) approved by the stockholders of the Company or any acquisition involving assets, shares of capital stock, any purchase, merger, consolidation, recapitalization, or reorganization or involving any licensing, royalties, sharing arrangement or otherwise, which value of such Qualified Transaction is in excess of $25,000,000 for the Company’s interest therein.For purposes hereof, the value of a Qualified Transaction shall take into account all cash, stock, present value of all royalties, settlement amounts, future payments, license fees received or owed, and all other consideration associated with such acquisition of any kind whatsoever. Based on the sales price paid by certain selling stockholders in our most recent private placement on May 29, 2012. -27- Director Compensation Our directors did not receive any compensation for their services for the years ending December 31, 2013 and 2012 except as fully set forth above. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS In April 2010 we issued Paradox Capital Partners, LLC 4,600,000 shares of common stock at a purchase price of $0.0011 per share for startup capital.Harvey Kesner, the sole member and manager of Paradox Capital Partners, LLC, is a founder and a former director.Also in April 2010 we issued Mrs. Kesner 45,455 shares at a purchase price of $0.0022 per share.The Company was organized in 2008 by Mr. Kesner.Gary Ross, our director, is a relative of Mr. Kesner.Paradox Capital Partners sold 50,000 shares to an unrelated third party in a privately negotiated transaction in 2013 at a purchase price of $0.001 per share and sold the remaining 4,550,000 shares to a trust in June 2014 for a purchase price of $0.0011 per share.Beneficiaries of the trust do not include Mr. Kesner but include his children.Mr. Kesner disclaims beneficial ownership of such shares. In May 2010, we issued Mr. Green 10,000 shares of common stock at a purchase price of $0.05 per share. On July 3, 2011, we issued 1,000 shares of common stock to Mr. Uribe, our former sole officer and director, at a purchase price of $0.05 per share.Mr. Uribe resigned from all positions with us on December 27, 2011. Equity Stock Transfer has provided transfer agent services to the Company since May 2012.As of March 31, 2014, the Company has paid Equity Stock Transfer $2,030 and a remaining $200 is outstanding.Mr. Bhansali is a founder and executive of Equity Stock Transfer. During 2012, we issued 14,163,683 shares of restricted common stock to Mr. Bhansali. On June 1, 2013, we amended the terms of the grants such thatall shares shall vest upon the occurrence of a “Qualified Transaction”,unless accelerated by the Board of Directors or any committee designated by the Board of Directors.If vesting has not occurred by the close of business on June 1, 2016, the shares shall be forfeited and the ownership thereof shall revert back to the Company.“Qualified Transaction” shall mean one or more acquisitions or dispositions by the Company of any business, assets, stock, licenses, interests or properties (including, without limitation, intellectual property rights) approved by the stockholders of the Company or any acquisition involving assets, shares of capital stock, any purchase, merger, consolidation, recapitalization, or reorganization or involving any licensing, royalties, sharing arrangement or otherwise, which value of such Qualified Transaction is in excess of $25,000,000 for the Company’s interest therein.For purposes hereof, the value of a Qualified Transaction shall take into account all cash, stock, present value of all royalties, settlement amounts, future payments, license fees received or owed, and all other consideration associated with such acquisition of any kind whatsoever. During 2012, we issued an additional 85,824,470 shares of restricted common stock to Mr. Bhansali. On June 1, 2013, we amended the terms of the grants such thatall shares shall vest upon the occurrence of a “Qualified Transaction”,unless accelerated by the Board of Directors or any committee designated by the Board of Directors.If vesting has not occurred by the close of business on June 1, 2016, the shares shall be forfeited and the ownership thereof shall revert back to the Company.“Qualified Transaction” shall mean one or more acquisitions or dispositions by the Company of any business, assets, stock, licenses, interests or properties (including, without limitation, intellectual property rights) approved by the stockholders of the Company or any acquisition involving assets, shares of capital stock, any purchase, merger, consolidation, recapitalization, or reorganization or involving any licensing, royalties, sharing arrangement or otherwise, which value of such Qualified Transaction is in excess of $25,000,000 for the Company’s interest therein.For purposes hereof, the value of a Qualified Transaction shall take into account all cash, stock, present value of all royalties, settlement amounts, future payments, license fees received or owed, and all other consideration associated with such acquisition of any kind whatsoever. On July 30, 2012, Mr. Bhansali purchased 1,000,000 shares of common stock at the purchase price of $0.0001 per share for a total of $100. On April 25, 2013, pursuant to an Intellectual Property Purchase Agreement by and among the Company, Carbon 612 Corporation and Ragonap Enterprises, Inc., we purchased certain intellectual property, including patents and trademark rights, from Ragonap Enterprises, Inc. and Carbon 612 Corporation in consideration for (i) an aggregate of 1,652,430 shares of our common stock, consisting of 247,865 shares issued to Carbon 612 Corporation and 1,404,565 shares issued to Ragonap Enterprises, Inc. and (ii)a royalty to Ragonap Enterprises, Inc. equal to 10% of the Profit (as defined in the Intellectual Property Purchase Agreement) generated fromthe licensing, commercialization, exploitation, use, practice, and / or sale of the purchased patents.Ezra Green, our Chief Executive Officer, Chief Financial Officer, Treasurer and a director is the President, Chief Executive Officer and sole Director of Carbon 612 Corporation and on the date of the transaction was a beneficial owner of 29% of Carbon 612 Corporation’s issued and outstanding common stock. -28- On May 30, 2013, we entered into a consulting agreement with Ragonap Enterprises, Inc. pursuant to which we agreed to pay Ragonap Enterprises, Inc. a fee of $6,625 for consulting services provided in connection with potential investment opportunities and review of the renewable energy sector and energy monitoring. We paid Ezra Green $32,750 and $2,500 in each of 2013 and 2014, respectively, as compensation for his services as an officer of the Company. We paid Paradox Capital Partners LLC an aggregate of $23,100 in 2013 as compensation for services provided, which included consulting on business strategy and capital structure and introductions to industry contacts.On October 21, 2013, we sold Paradox 299,994 shares of restricted common stock of Endeavor for an aggregate purchase price of $62,500, or $0.21 per share, which we used for working capital.The sale ofthe restricted shares to Paradox Capital Partners LLC reflected a negotiated discount from market for shares that were not presently eligible for resale in the open market by the Company pursuant to Rule 144. At the time of the sale, Paradox Capital Partners LLC was the only known viable prospective source of capital to the Company, the shares were not freely transferable, were legended and were unable to be sold by the Company or Paradox Capital Partners, LLC in the open market. On March 31, 2013, we entered into a debt forgiveness agreement with Clear Skies Solar, Inc. and its wholly owned subsidiary Clear Skies Financial Corp. pursuant to which these companies forgave the $15,000 owed to them by the Company under an agreement entered into in December 2011 in exchange for a general release from claims.Mr. Green has served as the Chief Executive Officer and Chairman of Clear Skies Solar, Inc. since December 20, 2007. Other Registration Statements Mr. Bhansali currently serves as thePresident, Secretary and Director of Northern Wind Energy Corp.Northern Wind Energy Corp. (“Northern”) is a development stage company pursuing commercial and residential wind installation projects and related technology.Northern filed a registration statement on Form S-1 with the Securities and Exchange Commission on August 16, 2012 which has not been declared effective.Mr. Bhansali also currently serves as a director of Great West Resources, Inc. (GWST).Great West is an operating company pursuing mining and mineral exploration projects and does not currently have any pending registration statements or effective registration statements. Mr. Greenhas served as the Chief Executive Officer, Chief Financial Officer, Treasurer and Director of Northern Wind Energy Corp. since October 15, 2013, the President, Chief Executive Officer and sole director of Carbon 612 Corporation since September 2008 and the Chief Executive Officer and Chairman of Clear Skies Solar, Inc. since December 20, 2007.Carbon 612 Corporation is now inactive .Carbon 612 Corporation ceased actively reporting with the Securities and Exchange Commission in March 2012 and transferred its intellectual property assets to the Company in April 2013.Clear Skies Solar, Inc. ceased actively reporting with the Securities and Exchange Commission in March 2012 and has wound down its business. Mr. Ross and Mr. Stevenson have also served as directors of Northern Wind Energy Corp. since October 15, 2013. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information with respect to the beneficial ownership of our common stock as of June 10, 2014 by: · each person known by us to beneficially own more than 5.0% of our common stock; · each of our directors; · each of the named executive officers; and · all of our directors and executive officers as a group. Thepercentages of common stock beneficially owned are reported on the basis of regulations of the SEC governing the determination of beneficial ownership of securities. Under the rules of the SEC, a person is deemed to be a beneficial owner of a security if that person has or shares voting power, which includes the power to vote or to direct the voting of the security, or investment power, which includes the power to dispose of or to direct the disposition of the security. Except as indicated in the footnotes to this table, each beneficial owner named in the table below has sole voting and sole investment power with respect to all shares beneficially owned and each person’s address is c/o Spiral Energy Tech., Inc.,5510 Merrick Road, Massapequa, New York 11758.As of June 10, 2014, we had 112,083,038 shares issued and outstanding. -29- Name and Address of Beneficial Owner Number of Shares Beneficially Owned (1) Percentage Beneficially Owned(1) Mohit Bhansali All directors and executive officers as a group (1person) (2) 100,988,153 (2) 90.10% Shares of common stock beneficially owned and the respective percentages of beneficial ownership of common stock assumes the exercise of all options, warrants and other securities convertible into common stock beneficially owned by such person or entity currently exercisable or exercisable within 60 days of June 10, 2014 . Shares issuable pursuant to the exercise of stock options and warrants exercisable within 60 days are deemed outstanding and held by the holder of such options or warrants for computing the percentage of outstanding common stock beneficially owned by such person, but are not deemed outstanding for computing the percentage of outstanding common stock beneficially owned by any other person. Includes99,987,953 shares that have not yet vested.The shares shall vest upon the occurrence of a “Qualified Transaction”,unless accelerated by the Board of Directors or any committee designated by the Board of Directors.If vesting has not occurred by the close of business on June 1, 2016, the shares shall be forfeited and the ownership thereof shall revert back to the Company.“Qualified Transaction” shall mean one or more acquisitions or dispositions by the Company of any business, assets, stock, licenses, interests or properties (including, without limitation, intellectual property rights) approved by the stockholders of the Company or any acquisition involving assets, shares of capital stock, any purchase, merger, consolidation, recapitalization, or reorganization or involving any licensing, royalties, sharing arrangement or otherwise, which value of such Qualified Transaction is in excess of $25,000,000 for the Company’s interest therein.For purposes hereof, the value of a Qualified Transaction shall take into account all cash, stock, present value of all royalties, settlement amounts, future payments, license fees received or owed, and all other consideration associated with such acquisition of any kind whatsoever. SELLING STOCKHOLDERS Up to 9,392,455 shares of common stock are being offered by this prospectus, all of which are being registered for sale for the accounts of the selling stockholders.The selling stockholders purchased these shares in private placement transactions in 2010, 2011 and 2012 that were exempt under the registration provisions of the Securities Act of 1933, as amended.We received a total consideration of $20,265 from the sale of these shares.None of the selling stockholders are broker-dealers or affiliates of broker-dealers. The shares of common stock referred to above are being registered to permit public sales of the shares, and the selling stockholders may offer the shares for resale from time to time pursuant to this prospectus.The selling stockholders may also sell, transfer or otherwise dispose of all or a portion of their shares in transactions exempt from the registration requirements of the Securities Act of 1933, as amended, or pursuant to another effective registration statement covering those shares. We may from time to time include additional selling stockholders in supplements or amendments to this prospectus. The table below sets forth certain information regarding the selling stockholders and the shares of our common stock offered by them in this prospectus. The selling stockholders have not had a material relationship with us within the past three years other than as described in the footnotes to the table below or as a result of their acquisition of our shares or other securities. To our knowledge, subject to community property laws where applicable, each person named in the table has sole voting and investment power with respect to the shares of common stock set forth opposite such person’s name. -30- Beneficial ownership is determined in accordance with the rules of the SEC. In computing the number of shares beneficially owned by a selling stockholder and the percentage of ownership of that selling stockholder, shares of common stock underlying any convertible securities held by that selling stockholder that are exercisable within 60 days of June 10, 2014 are included. Those shares, however, are not deemed outstanding for the purpose of computing the percentage ownership of any other selling stockholder. Each selling stockholder’s percentage of ownership of our outstanding shares in the table below is based upon 112,083,038 shares of common stock outstanding as of June 10, 2014 .Mr. Green, a selling stockholder, is also an officer and director. Beneficiaries of The Four Camps 2013 Trust, a selling stockholder, include the children of Mr. Kesner, our founder and former director. Ownership Before Offering Ownership After Offering (1) Selling Stockholder Number of shares of common stock beneficially owned Number of shares offered Number of shares of common stock beneficially owned Percentage of common stock beneficially owned Auracana LLC (2) Benjamin Brauser William Dealy David Frydman Grander Holdings, Inc. 401(k) Profit Sharing Plan (3) Ezra Green Barry Honig Edward Karr Renee Kesner 45,455 (4)(5) 45,455 (4)(5) Carol Martin The Four Camps 2013 Trust (5) 4,550,000 (5) 4,550,000 (5) Milo Silberstein Stetson Capital Investments, Inc. (6) Andrew Uribe Represents the amount of shares that will be held by the selling stockholders after completion of this offering based on the assumptions that (a) all shares registered for sale by the registration statement of which this prospectus is part will be sold and (b) that no other shares of our common stock beneficially owned by the selling stockholders are acquired or are sold prior to completion of this offering by the selling stockholders.However, the selling stockholders may sell all, some or none of the shares offered pursuant to this prospectus and may sell other shares of our common stock that they may own pursuant to another registration statement under the Securities Act of 1933 or sell some or all of their shares pursuant to an exemption from the registration provisions of the Securities Act of 1933, as amended, including under Rule 144. To our knowledge there are currently no agreements, arrangements or understanding with respect to the sale of any of the shares that may be held by the selling stockholders after completion of this offering or otherwise. Glenn Kesner is the President of Auracana LLC and, in such capacity, has voting and dispositive power over the securities held for the account of this selling stockholder. Glenn Kesner is related to Harvey Kesner as sibling. Michael Brauser is the Trustee of Grander Holdings, Inc. 401(k) Profit Sharing Plan and, in such capacity, has voting and dispositive power over the securities held for the account of this selling stockholder. Does not include 4,550,000 shares of our common stock held by The Four Camps 2013 Trust.Renee Kesner disclaims beneficial ownership of shares held by The Four Camps 2013 Trust. William D. Lipkind, Esq. is the Trustee of The Four Camps 2013 Trust and, in such capacity, has sole voting and dispositive power over the securities held for the account of this selling stockholder.Beneficiaries of The Four Camps 2013 Trust include Harvey and Renee Kesner’s children. Harvey and Renee Kesner disclaim beneficial ownership of shares held by The Four Camps 2013 Trust.Mr. Kesner is a founder and former director of the Company. John Stetson is the President of Stetson Capital Investments, Inc. and, in such capacity, has voting and dispositive power over the securities held for the account of this selling stockholder. -31- DESCRIPTION OF SECURITIES Authorized and Outstanding Capital Stock We have authorized 250,000,000shares of capital stock, par value $0.0001 per share, of which 200,000,000 are shares of common stock and 50,000,000 are shares of preferred stock. As of June 10, 2014 , we had the following issued and outstanding securities on a fully diluted basis: ● 112,083,038 shares of common stock; and ● No shares of preferred stock Common Stock The holders of our common stock are entitled to one vote per share. In addition, the holders of our common stock will be entitled to receive ratably dividends, if any, declared by our board of directors out of legally available funds; however, the current policy of our board of directors is to retain earnings, if any, for operations and growth. Upon liquidation, dissolution or winding-up, the holders of our common stock will be entitled to share ratably in all assets that are legally available for distribution. The holders of our common stock will have no preemptive, subscription, redemption or conversion rights. The rights, preferences and privileges of holders of our common stock will be subject to, and may be adversely affected by, the rights of the holders of any series of preferred stock, which may be designated solely by action of our board of directors and issued in the future. Preferred Stock Our board of directors will be authorized, subject to any limitations prescribed by law, without further vote or action by our stockholders, to issue from time to time shares of preferred stock in one or more series. Each series of preferred stock will have the number of shares, designations, preferences, voting powers, qualifications and special or relative rights or privileges as shall be determined by our board of directors, which may include, among others, dividend rights, voting rights, liquidation preferences, conversion rights and preemptive rights. Indemnification of Directors and Officers Nevada Revised Statutes (“NRS”) Sections 78.7502 and 78.751 provide us with the power to indemnify any of our directors and officers. The director or officer must have conducted himself/herself in good faith and reasonably believe that his/her conduct was in, or not opposed to, our best interests. In a criminal action, the director, officer, employee or agent must not have had reasonable cause to believe his/her conduct was unlawful. Under NRS Section 78.751, advances for expenses may be made by agreement if the director or officer affirms in writing that he/she believes he/she has met the standards and will personally repay the expenses if it is determined such officer or director did not meet the standards. We are also permitted to apply for insurance on behalf of any director, officer, employee or other agent for liability arising out of his actions, whether or not the NRS would permit indemnification. The Company also has director and officer indemnification agreements with each of its executive officers and directors that provide, among other things, for the indemnification to the fullest extent permitted or required by Nevada law, provided that such indemnitee shall not be entitled to indemnification in connection with any “claim” (as such term is defined in the agreement) initiated by the indemnitee against the Company or the Company’s directors or officers unless the Company joins or consents to the initiation of such claim, or the purchase and sale of securities by the indemnitee in violation of Section 16(b) of the Exchange Act. -32- Insofar as indemnification for liabilities arising under the Securities Act may be permitted for our directors, officers and controlling persons pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. Limitation of Liability of Directors Our Amended and Restated Articles of Incorporation provides a limitation of liability such that no director or officer shall be personally liable to us or any of our stockholders for damages for breach of fiduciary duty as a director or officer, involving any act or omission of any such director or officer, provided there was no intentional misconduct, fraud or a knowing violation of the law, or payment of dividends in violation of NRS Section 78.300. PLAN OF DISTRIBUTION The selling stockholders may sell some or all of their shares at a fixed price of $0.10 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. A selling stockholder may use any one or more of the following methods when selling shares: ● ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; ● block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; ● purchases by a broker-dealer as principal and resale by the broker-dealer for its account; ● conducting business in places where business practices and customs are unfamiliar and unknown; ● an exchange distribution in accordance with the rules of the applicable exchange; ● privately negotiated transactions; ● settlement of short sales entered into after the date of this prospectus; ● broker-dealers may agree with the selling stockholders to sell a specified number of the shares at a stipulated price per share; ● through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; ● a combination of any of these methods of sale; or ● any other method permitted pursuant to applicable law. The selling stockholders may also sell shares under Rule144 under the Securities Act, if available, rather than under this prospectus. Broker-dealers engaged by the selling stockholders may arrange for other brokers-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the selling stockholders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated. Each selling stockholder does not expect these commissions and discounts relating to its sales of shares to exceed what is customary in the types of transactions involved. Under applicable rules and regulations under the Exchange Act, any person engaged in the distribution of the shares may not simultaneously engage in market making activities with respect to our common stock for a period of two business days prior to the commencement of the distribution. In addition, the selling stockholders will be subject to applicable provisions of the Exchange Act and the rules and regulations thereunder, including RegulationM, which may limit the timing of purchases and sales of shares of our common stock by the selling stockholders or any other person. We have advised the selling stockholders that the anti-manipulation rules of RegulationM under the Exchange Act may apply to sales of shares in the market and to the activities of the selling stockholders and their affiliates. In addition, we will make copies of this prospectus available to the selling stockholders for the purpose of satisfying the prospectus delivery requirements of the Securities Act and have informed them of the need to deliver a copy of this prospectus to each purchaser at or prior to the time of the sale. -33- In connection with the sale of our common stock or interests therein, the selling stockholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the common stock in the course of hedging the positions they assume. The selling stockholders may also sell shares of our common stock short and deliver these securities to close out their short positions, or loan or pledge the common stock to broker-dealers that in turn may sell these securities. The selling stockholders may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to these broker-dealers or other financial institutions of shares offered by this prospectus, which shares these broker-dealers or other financial institutions may resell pursuant to this prospectus (as supplemented or amended to reflect these transactions). The selling stockholders and any broker-dealers or agents that are involved in selling the shares may be deemed to be “underwriters” within the meaning of the Securities Act in connection with these sales. In this event, any commissions received by these broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. Each selling stockholder has informed us that it does not have any agreement or understanding, directly or indirectly, with any person to distribute the common stock. In no event shall any broker-dealer receive fees, commissions and markups which, in the aggregate, would exceed eight percent (8%). We are required to pay certain fees and expenses incurred by us incident to the registration of the shares. We have agreed to indemnify the selling stockholders against certain losses, claims, damages and liabilities, including liabilities under the Securities Act. The selling stockholders may agree to indemnify any agent, dealer or broker-dealer that participates in transactions involving sales of the shares against certain liabilities, including liabilities arising under the Securities Act. Because selling stockholders may be deemed to be “underwriters” within the meaning of the Securities Act, they will be subject to the prospectus delivery requirements of the Securities Act. In addition, any securities covered by this prospectus which qualify for sale pursuant to Rule144 under the Securities Act may be sold under Rule144 rather than under this prospectus. There is no underwriter or coordinating broker acting in connection with the proposed sale of the shares by the selling stockholders. LEGAL MATTERS Nason, Yeager, Gerson, White & Lioce, P.A., Boca Raton, Florida, will pass upon the validity of the shares of our common stock to be sold in this offering. EXPERTS Our audited financial statements as of December 31, 2013 and 2012 have been included in this prospectus in reliance on the report of Messineo & Co CPAs LLC, an independent registered public accounting firm (the report on the financial statements contains an explanatory paragraph regarding the Company's ability to continue as a going concern) appearing elsewhere herein given on the authority of said firm as experts in auditing and accounting. WHERE YOU CAN FIND ADDITIONAL INFORMATION We have filed with the SEC a registration statement on FormS-1, together with any amendments and related exhibits, under the Securities Act with respect to our shares of common stock offered by this prospectus. The registration statement contains additional information about us and the shares of common stock that we are offering in this prospectus. We file annual, quarterly and current reports and other information with the SEC under the Exchange Act. Such reports and other information filed by the Company with the SEC are available free of charge on the SEC’s website.You may also request a copy of those filings, excluding exhibits, from us at no cost. These requests should be addressed to us at: Ezra Green, Chief Executive Officer, Spiral Energy Tech., Inc., 5510 Merrick Road, Massepequa, New York 11758. The public may read and copy any materials filed by the Company with the SEC at the SEC’s Public Reference Room at treet, NE, Room 1580, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC atwww.sec.gov. The contents of these websites are not incorporated into this filing by reference. Further, the Company’s references to the URLs for these websites are intended to be inactive textual references only. -34- SPIRAL ENERGY TECH, INC. (fka Solid Solar Energy, Inc.) (A Development Stage Entity) INDEX TO AUDITED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets at December 31, 2013 and 2012 F-3 Statements of Operations for the years ended December 31, 2013 and 2012 and the period January 18, 2008 (date of inception) through December 31, 2013 F-4 Statements of Cash Flows for the years ended December 31, 2013 and 2012 and the period January 18, 2008 (date of inception) through December 31, 2013 F-6 Notes to the Audited Financial Statements F-7 F-1 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Spiral Energy Tech, Inc. We have audited the accompanying balance sheets ofSpiral Energy Tech, Inc. (formerly Solid Solar Energy, Inc.),a development stage entity, as of December 31, 2013 and 2012 and the related statements of operations, stockholder's deficit and cash flows for the years then ended and for the period January 18, 2008 (date of inception) through December 31, 2013. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as, evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position ofSpiral Energy Tech, Inc., a development stage entity, as of December 31, 2013 and 2012 and the results of its operations and its cash flows for the years then ended and for the period January 18, 2008 (date of inception) through December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has incurred a loss since inception, has insufficient revenue to cover operating costs or develop its operating plan, has an accumulated deficit and may be unable to raise further equity. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Messineo & Co., CPAs, LLC Clearwater, FL March 13, 2014, except for note 12, which date is June 10, 2014 F-2 Spiral Energy Tech, Inc. (A Development Stage Company) Balance Sheets December 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $0, respectively - Investments in marketable securities - Total Current Assets Property and equipment, net of accumulated depreciation of $2,873 and $1,250, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $
